DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-55 and 57 have been presented for examination.
Claim 56 has been canceled.
Claims 1-55 and 57 are rejected.

Response to Arguments
Applicant's arguments/amended filed 05/25/2022 have been fully considered. 
Regarding the objection to claim 57, Applicant has amended claim 57 so that it now depends from claim 1, however claim 57 recites “the system of claim 1” while claim 1 is a method claim. Appropriate correction is required.
Applicant’s arguments/amendments regarding the rejection of claims 1-33 and 35 under 35 U.S.C. 101 have been fully considered and are persuasive. The rejection is withdrawn in view of the amendment to claim 1.

Applicant’s arguments/amendments regarding the rejection of the claims under 35 U.S.C. 103 have been fully considered but are not persuasive.
Regarding independent claims 1 and 36, Applicant argues on pg. 18 paragraph 1 that Ishida does not teach at least the feature of “receive, from one or more sensors associated with an operating critical reactor” and Ishida is clear the “ADS is a subcritical reactor system. Applicant further argues on pg. 19 paragraph 2 that a reactor operating in a critical condition is not tantamount to the operation of an ADS and the teachings of Touran are not directly applicable to a subcritical ADS, such as Ishida. Examiner respectfully disagrees and asserts the combination of references is not merely applying the teachings of Touran to the subcritical ADS of Ishida. In contrast, the combination of references is modifying the method of Ishida in combination with Popa by substituting one known element of the ADS reactor of Ishida with the critical reactor of Touran’413 in order to obtain predictable results of determining optimal group moves for a critical nuclear reactor. One of ordinary skill in the art would have been motivated to make this modification in order to implement a carefully scheduled and highly sensitive fuel shuffling routine (Touran’413 [0049]).
Applicant further argues on pg. 19 paragraph 3 that Ishida in combination with Popa and Touran’413 do not explicitly disclose the limitation from claim 13 of maintaining criticality within the core of the nuclear reactor, therefore the combination does not explicitly disclose the combination of features recited in amended claim 1. Examiner respectfully disagrees and asserts that amended claim 1 does not recite all the limitations of claim 13. Ellis was relied upon for teaching “maintaining criticality within the core of the nuclear reactor” which is not recited in claim 1.
Applicant further argues that on pg. 20 paragraph 1 that without some articulated reasoning to support the combination, the combination is not appropriate and simply concluding it would be obvious is relying on Applicant’s own claim 1 as a roadmap. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Examiner asserts that reasoning to support the obviousness rejection was provided in determining that the combination of references. This reasoning included exemplary rationales of obviousness to try substituting one known element (the ADS reactor of Ishida) with another (the critical reactor of Touran’413) in order to obtain predictable results of determining optimal group moves for a critical nuclear reactor (see MPEP 2143 I). In addition, motivation to combine the references is provided by Touran’413 in that one of ordinary skill in the art would be motivated to make the modification in order to implement a carefully scheduled and highly sensitive fuel shuffling routine (Touran’413 [0049]). 
Regarding claim 13, Applicant argues on pg. 22 paragraph 1 that the technologies of Ishida and Ellis are mutually exclusive and are not combinable and that Ishida describes a sub-critical ADS while Ellis describes a critical reactor. Examiner respectfully disagrees and asserts that in the combination of Ishida with Touran’413, the subcritical ADS is substituted with a critical reactor and is therefore combinable with Ellis. Examiner maintains that the combination of references teaches the claimed invention.  
Regarding dependent claims, Applicant argues they are allowable at least for depending from their respective independent claims. Examiner respectfully disagrees at least for the reasons above.
The rejection under 35 U.S.C. 103 is maintained.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 36-55 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a reactor core modeling system” and “a branch search component” in claim 36.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding the “reactor core modeling system” the corresponding structure is described on pg. 20 lines 3-28. Regarding the “branch search component”, the component is described on pg. 20 lines 21-24 and the algorithms for performing the functions of the component are described: on pg. 25 lines 25-30 and pg. 29 lines 19-24 (determine, for a plurality of fuel cycles of the nuclear reactor, a plurality of possible group moves, each group move associated with respective ones of the plurality of fuel cycles;); on pg. 30 lines 4-12 (determining whether one or more predefined limits associated with the reactor are exceeded for each possible group move;); pg. 30 lines 12-23 (removing any possible group move from the plurality of group moves when one or more predefined limits are determined to be exceeded;) pg. 30 lines 25-30 and pg. 31 lines 1-9 (determining, for each possible group move remaining in the plurality of possible group moves, a score associated with the possible group move).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 57 objected to because of the following informalities:  Claim 57 recites “the system according to claim 1” in line 1 which should be “the method according to claim 1”. 
Appropriate correction is required.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-12, 16-17, 26-30, 32, 34-36, 40, 42-44, 46-47, 49-53, 55 and 57 is/are rejected under 35 U.S.C. 103 as being obvious over Ishida et al. ("Finding the best fuel assemblies shuffling scheme of ADS for MA transmutation using Dynamic Programming." Nuclear engineering and design 240.10 (2010): 3645-3653.), hereinafter Ishida, in view of Popa (US 20060109944) and Touran (US 20150142413 A1), hereinafter Touran’413.
Regarding claim 1, Ishida teaches a method for analyzing nuclear reactor data (pg. 3645 col. 1 “in this study we try to find the best fuel shuffling scheme for hexagonal small ADS and investigate regularity of this scheme.”) comprising acts of:
determining, by a reactor core modeling system that is adapted to model a nuclear reactor having a core including a plurality of fuel assemblies, a plurality of fuel moves for certain groups of the plurality of fuel assemblies within the core (Ishida pg. 3646 col. 2 “The transport calculation for neutrons above 10MeV was performed by using the continuous energy Monte Carlo calculation code, MCNPX [5]. An original code system was made for the present study for the diffusion calculation of neutron below 10 MeV, the burn-up of fuel based on one-group cross section, and the fuel shuffling calculation. The cell neutronics calculation is performed by using SRAC2006 [6]. JENDL-3.3 [7] was used as the nuclear data library. The details of fuel shuffling calculation are described in Section 2.4.”), wherein the act of determining the plurality of fuel moves comprises acts of:
determining, by the reactor core modeling system for a plurality of fuel cycles of the nuclear reactor, a plurality of possible group moves, each possible group move associated with at least one respective one of the plurality of fuel cycles (Section 2.4.1 “The fuel cycle including shuffling scheme is illustrated in Fig. 3. The box surrounded by single line represents fuel shuffling, and the box surrounded by double line represents fuel burn-up. A set of these processes is defined as a stage, where the subscript, n, is stage number” And pg. 3648 col. 1 “The fuel shuffling consists of charge of fresh fuels, discharge of spent fuels and rearrange of in-core fuels. A set of them is called as shuffling pattern. All shuffling patterns are shown in Table 3, and the total number of them is 130,922. Shuffling pattern without distinction of the core region in which the old fuel was loaded in the previous cycle is called as reloading pattern. The reloading patterns are shown in the right column of Table 3, and the total number of them is 128”); and
determining, for the at least one respective one of the plurality of fuel cycles, an optimal group move for the cycle (Ishida Section 2.4.7 Constraints for optimization And pg. 3653 col. 2 “The obtained results show the best fuel shuffling scheme consists of initial unique shuffling pattern and repetitive pattern for all cases.”) by:
determining whether one or more predefined limits associated with the reactor are exceeded for each possible group move (pg. 3647 col. 1 “When a shuffling pattern kn is selected for_n−1,_n is uniquely obtained as mentioned above. However, the burn-up of this process should satisfy several constraints. The details of the constraints are described in Section 2.4.7. This calculation is repeated for different _n−1 and_n for this stage. There is the possibility that two or more fuel shuffling schemes give an identical_n. For this event, only the best fuel shuffling scheme should be retained for each _n, and we can reduce the number of calculations.” And Pg. 3649 col. 2 “2.4.7. Constraints for optimization The calculation conditions are shown in Table 4. Therefore, the best fuel shuffling scheme, kn, should satisfy always the following constraints for reactor operation starting from ˚n: [Equations 6-7] where Eqs. (7) and (8) should be satisfied at any time during operation.”); and
generating, for each possible group move remaining in the plurality of possible group moves, a score associated with the possible group move (Ishida pg. 3647 col. 1 “There is the possibility that two or more fuel shuffling schemes give an identical_n. For this event, only the best fuel shuffling scheme should be retained for each _n, and we can reduce the number of calculations. Here we use the average transmutation rate of MA, which is the amount of MA decrease divided by total amount of MA, as the performance index for this selection” pg. 3650 col. 1 “These parameters can be also treated as a performance index, where the weight for each index is properly chosen and united to make one performance index. However in the present study we choose only average transmutation rate of MA as the performance index.” And pg. 3653 col. 2 “Dynamic Programming has been successfully applied to find the best shuffling scheme of a 470MWth ADS, which consists of fuel of (MA+ Pu)N, inert matrix of ZrN, and spallation target and coolant of Pb–Bi. Average transmutation ratio of MA is used as the performance index,”); and
moving, based at least in part on the optimal group move for the cycle, one or more fuel assemblies within the reactor (pg. 3646 col. 2 “The fuel cycle including shuffling scheme is illustrated in Fig. 3. The box surrounded by single line represents fuel shuffling, and the box surrounded by double line represents fuel burn-up. A set of these processes is defined as a stage, where the subscript, n, is stage number.” Examiner notes fuel is moved between each stage. Also see pg. 3648 col. 1 “The fuel shuffling consists of charge of fresh fuels, discharge of spent fuels and rearrange of in-core fuels. A set of them is called as shuffling pattern. All shuffling patterns are shown in Table 3, and the total number of them is 130,922.”And pg. 3650 col. 1 “The obtained best fuel shuffling schemes for constraints of power peaking factor are shown in Table 6, where the total number of stages is 15.”And pg. 3653 col. 2 “The obtained results show the best fuel shuffling scheme consists of initial unique shuffling pattern and repetitive pattern for all cases. It is found that the shuffling scheme changes sensitively for different constraint value of power peaking factor.”).

Ishida does not appear to explicitly disclose removing any possible group move from the plurality of group moves when one or more predefined limits are determined to be exceeded.
However, Popa teaches removing any possible group move from the plurality of group moves when one or more predefined limits are determined to be exceeded ([0011] “First, all of the loading patterns possible from an inventory of fuel assemblies grouped into batches of like coarse levels of reactivity, are enumerated, taking into account selected core load position constraints. The resulting parent loading patterns are then all analyzed for compliance with certain engineering requirements, such as peak power distribution. Next, the parent loading patterns that satisfy the specified engineering requirements are each processed further by refining the original batches assigned by coarse levels of reactivity into a larger number of smaller batches according to finer levels of reactivity. If any of the resulting daughter patterns meets the specified engineering requirements, an optimal daughter pattern is selected using the well-established branch and bound mixed integer linear programming method, in which a more accurate direct perturbation technique is used instead of the generalized perturbation technique. The parent patterns are then replaced by the optimal daughter patterns and the process is repeated in order to generate patterns from even finer batches of fuel assemblies. This scheme of batch refinement and branch and bound mixed integer linear programming is repeated until the batches comprise individual fuel assemblies.” And [0029] “The S-matrix is then run in a mixed integer linear programming (MILP) algorithm to perform branching and bounding (B&B) on a shuffle of the split batches of fuel assemblies, to identify an optional daughter LP. If there is no daughter LP that meets the criteria, that branch is discarded.”).
Ishida and Popa are analogous art because they are from the same field of endeavor of nuclear reactor fuel loading.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optimal group move generation disclosed by Ishida by removing possible group moves that exceed limits as disclosed by Popa.
 One of ordinary skill in the art would have been motivated to make this modification in order search for and optimize fuel placement (Popa [0001]) and to avoid wasting time processing patterns that have a dead end (Popa [0010]).

Ishida in combination with Popa does not appear to explicitly teach receiving, from one or more sensors associated with an operating critical nuclear reactor, data indicative of an operating condition of the critical nuclear reactor; determining fuel moves based at least in part on the operating condition of the critical nuclear reactor; and moving, based at least in part on the optimal group move for the cycle, one or more fuel assemblies within the operating critical nuclear reactor
	However, Touran’413 teaches receiving, from one or more sensors ([0160] “In another aspect, the system 300 may include a reactor core measurement system 300 (e.g., thermal measurement system, pressure measurement system and the like) communicatively coupled to controller 102 and suitable for measuring one or more state variables of one or more portions of reactor core 202.” And [0161] “In another embodiment, the program instructions 304 may include a measured reactor core distribution generator algorithm 308 configured to generate a measured reactor core parameter distribution based on one or more measurements of one or more reactor core parameters at one or more locations within the core 202 of the nuclear reactor 101 after the nuclear reactor core 202 is operated for a given time interval.” And [0162] “Referring again to FIG. 3A, in one embodiment, the reactor core measurement system 302 is configured to measure one or more state variable values of the reactor core 202 at one or more locations within the reactor core 202. The reactor core measurement system 302 may include any measurement system known in the art capable of measuring one or more state variables of one or more portions of the reactor core 202. In one embodiment, as shown in FIG. 3C, the reactor core measurement system 302 may include a thermal measurement system 314 configured to measure one or more thermal characteristics (e.g., temperature, rate-of-change of temperature) of a portion of nuclear fuel material within the reactor core 202 at one or more locations within the reactor core 202. For example, the thermal measurement system 314 may include one or more thermal measurement devices configured to measure the temperature or rate-of-change of temperature at one or more selected locations within the reactor core 202.” And [0163] “In another embodiment, as shown in FIG. 3C, the reactor core measurement system 302 may include a pressure measurement system 316 configured to measure one or more pressure characteristics (e.g., pressure or rate-of-change of pressure) of a portion of nuclear fuel material within reactor core 202 at one or more locations within the reactor core 202. For example, the pressure measurement system 316 may include one or more pressure measurement devices configured to measure the pressure or rate-of-change of pressure at one or more selected locations within the reactor core 202. For example, the pressure measurement system 316 may include, but is not limited to, one or more transducer pressure sensors configured to measure the pressure or rate-of-change of pressure at one or more selected locations within the reactor core 202” And [0167] “By way of another example, the reactor core measurement system 302 may include a set of pressure measurement devices of a pressure measurement system 316 each positioned at different locations within the reactor core 202. In this regard, the set of pressure sensors may form an array within the nuclear reactor core 202 suitable for measuring one or more pressure characteristics across the spatial extent of the nuclear reactor core 202. Utilizing the spatially resolved measurements of the one or more pressure characteristics, the pressure measurement system 316 (or the one or more processors 106 of controller 102) may build up the spatial dependence of one or more pressure characteristics of the reactor core 202”) associated with an operating critical nuclear reactor ([0134] “ In this regard, a second level of iteration may activate following the convergence of the first iteration (described above) in order to adjust the enrichment distribution within the simulated core 120 such that simulated core is critical or at least near-critical. Further, the present invention may execute these steps multiple times in order to properly converge on a critical distribution that mirrors the distribution of the reference nuclear reactor in the selected state (e.g., equilibrium)”), data indicative of an operating condition of the critical nuclear reactor ([0195] “FIG. 3D illustrates a process flow diagram 320 of an example operation of system 300” And [0197] “In step 328, the reactor core measurement system 302 may measure one or more values of a selected reactor core parameter at one or more locations within the nuclear reactor core 202 of reactor 101. For example, the reactor core measurement system 302 may measure a value of one or more selected state variables of the nuclear reactor core 202 at one or more locations within the nuclear reactor core 202 of reactor 101. For instance, the reactor core measurement system 302 may measure the temperature or rate-of-change of temperature of the nuclear reactor core 202 at one or more locations within the nuclear reactor core 202 of reactor 101. In another instance, the reactor core measurement system 302 may measure the pressure or rate-of-change of pressure of the nuclear reactor core 202 at one or more locations within the nuclear reactor core 202 of reactor 101. In another instance, the reactor core measurement system 302 may measure the neutron flux or rate-of-change of neutron flux of the nuclear reactor core 202 at one or more locations within the nuclear reactor core 202 of reactor 101.”); and determining fuel moves based at least in part on the operating condition of the critical nuclear reactor ([0195] “ FIG. 3D illustrates a process flow diagram 320 of an example operation of system 300, in accordance with one or more embodiments of the present invention. In step 322, one or more processors 106 of controller 102 may generate an initial, or starting, nuclear fuel loading distribution using a BOC simulation process suitable for generating a simulated BOC core (e.g., simulated BOC core 120). For example, as described throughout the present disclosure, the one or more processors 106 of controller 102 may generate a starting nuclear fuel loading distribution for reactor core 202 based on a received reactor core parameter distribution associated with a selected state (e.g., equilibrium state) of core of a reference nuclear reactor core.” And [0197] “ In step 328, the reactor core measurement system 302 may measure one or more values of a selected reactor core parameter at one or more locations within the nuclear reactor core 202 of reactor 101.” And [0202] “In step 338, after identifying a state of out-of-compliance for reactor core 202, the one or more processors 106 of controller 102 may generate an additional loading distribution of the core 202. In one embodiment, the additional simulation process executed by the one or more processors 106 of controller 102 is configured to determine a set of simulated positions of a set of regions within an additional simulated core suitable for reducing a deviation metric between at least one reactor core parameter distribution of the additional simulated core and the received at least one reactor core parameter distribution (received in step 322) associated with a state (e.g., equilibrium state) of a core of a reference nuclear reactor below a selected tolerance level”); and
	moving, based at least in part on the optimal group move for the cycle, one or more
fuel assemblies within the operating critical nuclear reactor ([0145] “In one embodiment, as shown in FIGS. 2A-2B, the system 200 includes a fuel handler 204 communicatively coupled (e.g., coupled directly or indirectly) to one or more processors 106 of controller 102. In a further embodiment, the fuel handler 204 is configured to arrange at least one fuel assembly 208 of the nuclear reactor core 202 of reactor 101 according to the subsequent set of positions of the set of regions of the simulated BOC core generated by controller 102. It is noted herein that the fuel handler 204 may include any nuclear fuel assembly handler, or nuclear fuel assembly handling system, known in the art. For example, the nuclear fuel handler 204 may include any nuclear fuel assembly handler/handling system capable of "gripping" a fuel assembly and moving the fuel assembly from an initial location to a new location. In this regard, the fuel handler 204 is capable of re-arranging fuel assemblies already present in the reactor core 202 or removing fuel assemblies from the reactor core 202 and inserting fuel assemblies into the reactor core 202” And [0371] “For instance, one or more processors 106 of the controller 102 may direct the gripper 214 of fuel handler 204 to withdraw a selected fuel assembly 212 and move the selected fuel assembly to a new location within the nuclear reactor core 202 according to the subsequent set of simulated positions of the set of regions 122 of the simulated BOC nuclear reactor core 120.”).
Ishida, Popa and Touran’413 are analogous art because they are from the same field of endeavor of nuclear reactor fuel loading.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Ishida in combination with Popa with the sensors for gathering data on the operating condition of the critical nuclear reactor and determining based on the data as disclosed by Touran’413. Furthermore, it would be obvious to one of ordinary skill in the art to substitute one known element (i.e. the sub-critical nuclear reactor of Ishida) with another (i.e. the critical nuclear reactor of Touran’413) in order to obtain predictable results of determining optimal group moves for a critical nuclear reactor.
 One of ordinary skill in the art would have been motivated to make this modification in order to implement a carefully scheduled and highly sensitive fuel shuffling routine (Touran’413 [0049]) and provide equilibrium-like benefits, thereby eliminating or at least reducing the need for time consuming transition from a beginning of life-state to an equilibrium state (Touran’413 [0050]).

Regarding claim 2, the references teach the method according to claim 1. Ishida further teaches wherein at least one of the plurality of group moves comprises moving, within the same fuel cycle, a plurality of fuel assemblies within the core (Ishida pg. 3648 col. 1 “The fuel shuffling consists of charge of fresh fuels, discharge of spent fuels and rearrange of in-core fuels. A set of them is called as shuffling pattern. All shuffling patterns are shown in Table 3, and the total number of them is 130,922. Shuffling pattern without distinction of the core region in which the old fuel was loaded in the previous cycle is called as reloading pattern. The reloading patterns are shown in the right column of Table 3, and the total number of them is 128”.).

Regarding claim 3, the references teach the method according to claim 1. Ishida further teaches wherein the optimal group move achieves an optimal burnup of the fuel over the cycle (Ishida pg. 3649 col. 2 “The calculation conditions are shown in Table 4. Therefore, the best fuel shuffling scheme, kn, should satisfy always the following constraints for reactor operation” and “The minimum burn-up limit for discharged fuel is determined from the minimum burn-up (25G WD/t) for the initial core. This value is used for making the burn-up group, and in this study the value of burn-up from 20 GWD/t to 100 GWD/t is divided into 90 groups (Section 2.4.6). The maximum burn-up limit for discharged fuel is based on the limit of the radiation damage. The constraints for the minimum k-eff and maximum power peaking factor are based on those values obtained for the non-shuffling case (see Table 5) where the initial core is operated until the fuel burnup takes the maximum limit value (100 GWD/t).”).

Regarding claim 4, the references teach the method according to claim 2. Ishida further teaches wherein at least one other group moves is made at a later time within another fuel cycle (Ishida pg. 3646 col. 2 “One cycle length of the operation is set 1 year. After the operation of 300 days, all fuels are discharged. These fuels are called as old fuel. After that, the old fuels are shuffled and reloaded or replaced by the fresh fuels.” And pg. 3648 col. 1 “Shuffling pattern without distinction of the core region in which the old fuel was loaded in the previous cycle is called as reloading pattern. The reloading patterns are shown in the right column of Table 3, and the total number of them is 128.” And pg. 3650 col. 2 “Next, the repetition pattern is investigated in detail. Schematic diagrams of the repetition pattern of shuffling scheme are shown in Fig. 9-13”).

Regarding claim 5, the references teach the method according to claim 1. Ishida further teaches further comprising an act of determining, by the reactor core modeling system, an optimal sequence of group moves from the plurality of possible group moves, wherein the act of determining an optimal sequence of group moves achieves an optimal burnup of fuel within the core over the sequence (Ishida pg. 3649 col. 2 “The calculation conditions are shown in Table 4. Therefore, the best fuel shuffling scheme, kn, should satisfy always the following constraints for reactor operation” and “The minimum burn-up limit for discharged fuel is determined from the minimum burn-up (25G WD/t) for the initial core. This value is used for making the burn-up group, and in this study the value of burn-up from 20 GWD/t to 100 GWD/t is divided into 90 groups (Section 2.4.6). The maximum burn-up limit for discharged fuel is based on the limit of the radiation damage. The constraints for the minimum k-eff and maximum power peaking factor are based on those values obtained for the non-shuffling case (see Table 5) where the initial core is operated until the fuel burnup takes the maximum limit value (100 GWD/t).”).

Regarding claim 6, the references teach the method of claim 5.
Ishida does not appear to explicitly disclose wherein the act of determining, by the reactor core modeling system, the optimal sequence of group moves from the plurality of possible group moves includes an act of performing, by the reactor core modeling system, a branch search that evaluates an outcome of selected reactor plant parameters responsive to the plurality of possible group moves.
However, Popa further teaches wherein the act of determining, by the reactor core modeling system, the optimal sequence of group moves from the plurality of possible group moves includes an act of performing, by the reactor core modeling system, a branch search that evaluates an outcome of selected reactor plant parameters responsive to the plurality of possible group moves ([0029] “At step 8, each of the selected enumerated batch patterns is split into batches of finer reactivity and ANC two-dimensional depletion is performed to generate a sensitivity matrix (S-matrix). The S-matrix is then run in a mixed integer linear programming (MILP) algorithm to perform branching and bounding (B&B) on a shuffle of the split batches of fuel assemblies, to identify an optional daughter LP. If there is no daughter LP that meets the criteria, that branch is discarded.” And [0009] “Again, mixed integer linear programming incorporating branching and bounding is applied to identify an optimal loading pattern of individual fuel assemblies for the selected batch pattern. The second part of the technique is similar to the aforementioned technique, except that the linearization using the same generalized perturbation technique has smaller errors due to the smaller perturbations required when shuffling individual assemblies inside a batch. In accordance with this technique, different batch loading patterns are serially enumerated and processed to find the optimal daughter loading pattern for each batch loading pattern. A final loading pattern is then manually selected from all of the optimal daughter loading patterns that a user cares to generate”).

Regarding claim 7, the references teach the method of claim 6. Ishida further teaches wherein the act of determining the optimal sequence of group moves includes determining possible group moves over multiple fuel cycles (Ishida pg. 3646 col. 2 “One cycle length of the operation is set 1 year. After the operation of 300 days, all fuels are discharged. These fuels are called as old fuel. After that, the old fuels are shuffled and reloaded or replaced by the fresh fuels.” And pg. 3648 col. 1 “Shuffling pattern without distinction of the core region in which the old fuel was loaded in the previous cycle is called as reloading pattern. The reloading patterns are shown in the right column of Table 3, and the total number of them is 128.” And pg. 3650 col. 2 “Next, the repetition pattern is investigated in detail. Schematic diagrams of the repetition pattern of shuffling scheme are shown in Fig. 9-13”).

Regarding claim 8, the references teach the method of claim 6. Ishida does not appear to explicitly teach wherein the act of performing the branch search further comprises an act of eliminating possible group moves that achieve one or more unsatisfactory values of the selected reactor plant parameters.
However, Popa further teaches wherein the act of performing the branch search further comprises an act of eliminating possible group moves that achieve one or more unsatisfactory values of the selected reactor plant parameters ([0029] “At step 8, each of the selected enumerated batch patterns is split into batches of finer reactivity and ANC two-dimensional depletion is performed to generate a sensitivity matrix (S-matrix). The S-matrix is then run in a mixed integer linear programming (MILP) algorithm to perform branching and bounding (B&B) on a shuffle of the split batches of fuel assemblies, to identify an optional daughter LP. If there is no daughter LP that meets the criteria, that branch is discarded.”)

Regarding claim 9, the references teach the method of claim 6. Ishida does not appear to explicitly teach wherein the act of performing the branch search further comprises an act of evaluating the plurality of group moves responsive to a simulation of the nuclear reactor for each of the plurality of group moves.
	However, Popa further teaches wherein the act of performing the branch search further comprises an act of evaluating the plurality of group moves responsive to a simulation of the nuclear reactor for each of the plurality of group moves ([0011] “If any of the resulting daughter patterns meets the specified engineering requirements, an optimal daughter pattern is selected using the well-established branch and bound mixed integer linear programming method, in which a more accurate direct perturbation technique is used instead of the generalized perturbation technique. The parent patterns are then replaced by the optimal daughter patterns and the process is repeated in order to generate patterns from even finer batches of fuel assemblies. This scheme of batch refinement and branch and bound mixed integer linear programming is repeated until the batches comprise individual fuel assemblies.” And [0029] “At step 8, each of the selected enumerated batch patterns is split into batches of finer reactivity and ANC two-dimensional depletion is performed to generate a sensitivity matrix (S-matrix). The S-matrix is then run in a mixed integer linear programming (MILP) algorithm to perform branching and bounding (B&B) on a shuffle of the split batches of fuel assemblies, to identify an optional daughter LP. If there is no daughter LP that meets the criteria, that branch is discarded. For branch having an optional daughter LP, it is used with a selected burnable absorber (BA) LP at step 10 to again generate an S-matrix to which B&B is performed with the MILP algorithm in order to determine an optimal daughter LP taking into account the BAs. A final batch split to the individual fuel assembly level is then performed and spatial analysis is used to generate yet another S-matrix, and BB& is applied to the shuffle of the fuel assemblies, all at step 12, in order to produce real LPs. Finally, a three-dimensional spatial analysis is performed to select a final LP in step 14”).

Regarding claim 10, the references teach the method of claim 9. Ishida does not appear to explicitly teach wherein the act of evaluating the plurality of group moves responsive to a simulation of the nuclear reactor for each of the plurality of group moves further comprises an act of evaluating values of the selected reactor plant parameters.
However Popa further teaches wherein the act of evaluating the plurality of group moves responsive to a simulation of the nuclear reactor for each of the plurality of group moves further comprises an act of evaluating values of the selected reactor plant parameters (Popa [0011] “If any of the resulting daughter patterns meets the specified engineering requirements, an optimal daughter pattern is selected using the well-established branch and bound mixed integer linear programming method, in which a more accurate direct perturbation technique is used instead of the generalized perturbation technique. The parent patterns are then replaced by the optimal daughter patterns and the process is repeated in order to generate patterns from even finer batches of fuel assemblies. This scheme of batch refinement and branch and bound mixed integer linear programming is repeated until the batches comprise individual fuel assemblies.” And [0029] “At step 8, each of the selected enumerated batch patterns is split into batches of finer reactivity and ANC two-dimensional depletion is performed to generate a sensitivity matrix (S-matrix). The S-matrix is then run in a mixed integer linear programming (MILP) algorithm to perform branching and bounding (B&B) on a shuffle of the split batches of fuel assemblies, to identify an optional daughter LP. If there is no daughter LP that meets the criteria, that branch is discarded. For branches having an optional daughter LP, it is used with a selected burnable absorber (BA) LP at step 10 to again generate an S-matrix to which B&B is performed with the MILP algorithm in order to determine an optimal daughter LP taking into account the BAs. A final batch split to the individual fuel assembly level is then performed and spatial analysis is used to generate yet another S-matrix, and BB& is applied to the shuffle of the fuel assemblies, all at step 12, in order to produce real LPs. Finally, a three-dimensional spatial analysis is performed to select a final LP in step 14”).

Regarding claim 11, the references teach the method of claim 10. Ishida does not appear to explicitly teach wherein the act of evaluating values of the selected reactor plant parameters further comprises an act of determining whether the values of the selected reactor plant parameters are within acceptable limits.
However, Popa further teaches wherein the act of evaluating values of the selected reactor plant parameters further comprises an act of determining whether the values of the selected reactor plant parameters are within acceptable limits (Popa [0029] “At step 8, each of the selected enumerated batch patterns is split into batches of finer reactivity and ANC two-dimensional depletion is performed to generate a sensitivity matrix (S-matrix). The S-matrix is then run in a mixed integer linear programming (MILP) algorithm to perform branching and bounding (B&B) on a shuffle of the split batches of fuel assemblies, to identify an optional daughter LP. If there is no daughter LP that meets the criteria, that branch is discarded. For branches having an optional daughter LP, it is used with a selected burnable absorber (BA) LP at step 10 to again generate an S-matrix to which B&B is performed with the MILP algorithm in order to determine an optimal daughter LP taking into account the BAs. A final batch split to the individual fuel assembly level is then performed and spatial analysis is used to generate yet another S-matrix, and BB& is applied to the shuffle of the fuel assemblies, all at step 12, in order to produce real LPs. Finally, a three-dimensional spatial analysis is performed to select a final LP in step 14”).

Regarding claim 12, the references teach the method of claim 10. Ishida does not appear to explicitly teach wherein the act of evaluating values of the selected reactor plant parameters further comprises an act of determining a score based on the values of the selected reactor plant parameters. 
However, Popa further teaches wherein the act of evaluating values of the selected reactor plant parameters further comprises an act of determining a score based on the values of the selected reactor plant parameters ([0012] “Typically there will be multiple optimal fuel loading patterns, satisfying the requisite engineering requirements, at the individual fuel assembly level. Therefore, selection of the pattern to be used can be based on criteria established by the customer, such as the optimal pattern that produces the longest fuel cycle. This final step can be performed manually or implemented automatically” And claim 9 “wherein said specified engineering requirements of step f are selected from the group consisting of fuel cycle cost, power constraints on peak power in said core, burnup constraints on peak burnup of one or more fuel assemblies, and custom user supplied engineering requirements; and wherein step f includes the steps of: selecting at least one of said specified engineering requirements, representing said objective function or constraint as a linear combination of neutron flux, power, burnup, core reactivity, core critical boron concentration, assembly location or BA assignment, supplying said linear representation to the constraint matrix of said solver, running said solver to find an optimum satisfying said specified engineering requirements, and repeating the steps of adding additional constraints or objectives until an optimum core loading pattern which meets all of the desired requirements is achieved” and [0027] “a search method for generating a loading pattern (LP) for a nuclear reactor core contains three basic steps: (1) generating patterns by shuffling assemblies, (2) performing the spatial flux and power distribution calculation, and (3) evaluating an objective function and ranking patterns for acceptance or rejection”).

Regarding claim 16, the references teach all the elements of claim 5.
Ishida does not appear to explicitly disclose wherein the reactor core modeling system is coupled to the nuclear reactor and is operable to receive one or more operating parameters of the nuclear reactor, and wherein the act of determining the optimal sequence of group moves from the plurality of possible group moves is determined responsive to the received one or more operating parameters of the nuclear reactor.
However, Popa further teaches wherein the reactor core modeling system is coupled to the nuclear reactor and is operable to receive one or more operating parameters of the nuclear reactor, and wherein the act of determining the optimal sequence of group moves from the plurality of possible group moves is determined responsive to the received one or more operating parameters of the nuclear reactor (Popa Fig. 2 [0033] and “First, it will be appreciated that the nuclear data provided in step 102 may include, for example, neutron flux, power, burnup, core reactivity, core critical boron concentration, assembly location, BA assignment or any other suitable parameter and combinations thereof.” )..

Regarding claim 17, the references teach all the elements of claim 1.
Ishida does not appear to explicitly disclose wherein the reactor core modeling system includes a branch search calculator operable to perform the act of determining the plurality of fuel moves for certain groups of the plurality of fuel assemblies within the core.
However, Popa further teaches wherein the reactor core modeling system includes a branch search calculator operable to perform the act of determining the plurality of fuel moves for certain groups of the plurality of fuel assemblies within the core (Popa [0029] “At step 8, each of the selected enumerated batch patterns is split into batches of finer reactivity and ANC two-dimensional depletion is performed to generate a sensitivity matrix (S-matrix). The S-matrix is then run in a mixed integer linear programming (MILP) algorithm to perform branching and bounding (B&B) on a shuffle of the split batches of fuel assemblies, to identify an optional daughter LP. If there is no daughter LP that meets the criteria, that branch is discarded.” And [0009] “Again, mixed integer linear programming incorporating branching and bounding is applied to identify an optimal loading pattern of individual fuel assemblies for the selected batch pattern. The second part of the technique is similar to the aforementioned technique, except that the linearization using the same generalized perturbation technique has smaller errors due to the smaller perturbations required when shuffling individual assemblies inside a batch. In accordance with this technique, different batch loading patterns are serially enumerated and processed to find the optimal daughter loading pattern for each batch loading pattern. A final loading pattern is then manually selected from all of the optimal daughter loading patterns that a user cares to generate”).

Regarding claim 26, the references teach the method according to claim 1. Ishida further teaches wherein the act of determining the plurality of fuel moves for certain groups of the plurality of fuel assemblies within the core further comprises an act of determining a placement of the certain groups within the core prior to a refueling operation (Ishida pg. 3646 col. 2 “One cycle length of the operation is set 1 year. After the operation of 300 days, all fuels are discharged. These fuels are called as old fuel. After that, the old fuels are shuffled and reloaded or replaced by the fresh fuels.” And Fig. 3 Block diagram for fuel shuffling. And pg. 3648 col. 1 “Shuffling pattern without distinction of the core region in which the old fuel was loaded in the previous cycle is called as reloading pattern. The reloading patterns are shown in the right column of Table 3, and the total number of them is 128” Also see table 7. And pg. 3653 col. 2 “The obtained results show the best fuel shuffling scheme consists of initial unique shuffling pattern and repetitive pattern for all cases.”).

Regarding claim 27, the references teach the method according to claim 26. Ishida further teaches wherein the act of determining the plurality of fuel moves for certain groups of the plurality of fuel assemblies within the core further comprises an act of determining a plurality of possible cascading fuel moves up to the refueling operation (Ishida Fig. 9-13 and pg. 3653 col. 2 “The obtained results show the best fuel shuffling scheme consists of initial unique shuffling pattern and repetitive pattern for all cases”).

Regarding claim 28, the references teach the method according to claim 27. Ishida further teaches wherein the act of determining the plurality of possible cascading fuel moves up to the refueling operation further comprises an act of determining the plurality of possible cascading fuel moves up to the refueling operation without removal of fuel assemblies from the core (Ishida Fig. 9-13 and pg. 3653 col. 2 “The obtained results show the best fuel shuffling scheme consists of initial unique shuffling pattern and repetitive pattern for all cases”).

Regarding claim 29, the references the method of claim 11. Ishida further teaches further comprising an act of determining, by the reactor core modeling system, a score of the plurality of possible group moves responsive to a determination of a perturbation of the  reactor (pg. 3647 col. 1 “When a shuffling pattern kn is selected for_n−1,_n is uniquely obtained as mentioned above. However, the burn-up of this process should satisfy several constraints. The details of the constraints are described in Section 2.4.7. This calculation is repeated for different _n−1 and_n for this stage. There is the possibility that two or more fuel shuffling schemes give an identical_n. For this event, only the best fuel shuffling scheme should be retained for each _n, and we can reduce the number of calculations Here we use the average transmutation rate of MA, which is the amount of MA decrease divided by total amount of MA, as the performance index for this selection”).
Popa additionally teaches a score of the possible group moves ([0027] “a search method for generating a loading pattern (LP) for a nuclear reactor core contains three basic steps: (1) generating patterns by shuffling assemblies, (2) performing the spatial flux and power distribution calculation, and (3) evaluating an objective function and ranking patterns for acceptance or rejection”).

Regarding claim 30, the references teach the method according to claim 1. Ishida further teaches wherein the groups of fuel includes specific types of fuel (Ishida Table 3 “F and O denote fresh fuel and old fuel, respectively.”), and wherein the act of determining, by the reactor core modeling system for the plurality of fuel cycles of the nuclear reactor, the plurality of possible group moves based at least in part on the specific type of fuel (Ishida Table 7 and Figs. 9-13 And pg. 3653 col. 2 “The obtained results show the best fuel shuffling scheme consists of initial unique shuffling pattern and repetitive pattern for all cases. It is found that the shuffling scheme changes sensitively for different constraint value of power peaking factor.”).

Regarding claim 32, the references teach the method according to claim 5. Ishida further teaches wherein the act of determining, by the reactor core modeling system, the optimal sequence of group moves from the plurality of possible group moves, further comprises an act of determining, by the reactor core modeling system, the optimal burnup of fuel within the core over the sequence based on one or more reactor parameters (Ishida pg. 3649 col. 2 “The calculation conditions are shown in Table 4. Therefore, the best fuel shuffling scheme, kn, should satisfy always the following constraints for reactor operation” and “The minimum burn-up limit for discharged fuel is determined from the minimum burn-up (25G WD/t) for the initial core. This value is used for making the burn-up group, and in this study the value of burn-up from 20 GWD/t to 100 GWD/t is divided into 90 groups (Section 2.4.6). The maximum burn-up limit for discharged fuel is based on the limit of the radiation damage. The constraints for the minimum k-eff and maximum power peaking factor are based on those values obtained for the non-shuffling case (see Table 5) where the initial core is operated until the fuel burnup takes the maximum limit value (100 GWD/t).”), 
the one or more reactor parameters including one or more parameters from a group comprising (Ishida pg. 3645 col. 2 “Design parameters are shown in Table 1 and Fig. 1, which are based on the JAEA design (reference).”):
burn-up history (Ishida Table 3 “F and O denote fresh fuel and old fuel, respectively.”);
burn-up limit (Ishida pg. 3649 col. 2 “The minimum burn-up limit for discharged fuel is determined from the minimum burn-up (25G WD/t) for the initial core. This value is used for making the burn-up group, and in this study the value of burn-up from 20 GWD/t to 100 GWD/t is divided into 90 groups (Section 2.4.6). The maximum burn-up limit for discharged fuel is based on the limit of the radiation damage”);
temperature history;
coolant flow;
coolant flow history;
desired power distribution;
reactivity (pg. 3649 col. 2 “The calculation conditions are shown in Table 4.” And pg. 3650 col. 1 “In this preliminary study the range of k-eff and power peaking factor are chosen as the constraints.”); and
reactivity feedback.

Regarding claim 34, the references teach the method of claim 5. Ishida in combination with Popa does not appear to explicitly disclose wherein moving the one or more fuel assemblies within the core comprises an act of controlling a fuel handler mechanism to perform the determined optimal sequence of group moves within the reactor.
However, Touran’413 further teaches wherein moving the one or more fuel assemblies within the core comprises an act of controlling a fuel handler mechanism to perform the determined optimal sequence of group moves within the reactor ([0145] “In one embodiment, as shown in FIGS. 2A-2B, the system 200 includes a fuel handler 204 communicatively coupled (e.g., coupled directly or indirectly) to one or more processors 106 of controller 102. In a further embodiment, the fuel handler 204 is configured to arrange at least one fuel assembly 208 of the nuclear reactor core 202 of reactor 101 according to the subsequent set of positions of the set of regions of the simulated BOC core generated by controller 102. It is noted herein that the fuel handler 204 may include any nuclear fuel assembly handler, or nuclear fuel assembly handling system, known in the art. For example, the nuclear fuel handler 204 may include any nuclear fuel assembly handler/handling system capable of "gripping" a fuel assembly and moving the fuel assembly from an initial location to a new location. In this regard, the fuel handler 204 is capable of re-arranging fuel assemblies already present in the reactor core 202 or removing fuel assemblies from the reactor core 202 and inserting fuel assemblies into the reactor core 202” And [0371] “For instance, one or more processors 106 of the controller 102 may direct the gripper 214 of fuel handler 204 to withdraw a selected fuel assembly 212 and move the selected fuel assembly to a new location within the nuclear reactor core 202 according to the subsequent set of simulated positions of the set of regions 122 of the simulated BOC nuclear reactor core 120.”).

Regarding claim 35, the references teach the method according to claim 5. Ishida further teaches wherein the optimal sequence of group moves achieves a convergent-divergent shuffling pattern (Ishida pg. 3653 col. 2 “For most best shuffling schemes, the fresh fuel is loaded into the 2nd row of fuel region, and finally discharged from the inner and outer region.”).

Regarding claim 36, Ishida teaches a system for analyzing nuclear reactor data (pg. 3645 col. 1 “in this study we try to find the best fuel shuffling scheme for hexagonal small ADS and investigate regularity of this scheme.”) comprising acts of:
determining, by a reactor core modeling system that is adapted to model a nuclear reactor having a core including a plurality of fuel assemblies, a plurality of fuel moves for certain groups of the plurality of fuel assemblies within the core (Ishida pg. 3646 col. 2 “The transport calculation for neutrons above 10MeV was performed by using the continuous energy Monte Carlo calculation code, MCNPX [5]. An original code system was made for the present study for the diffusion calculation of neutron below 10 MeV, the burn-up of fuel based on one-group cross section, and the fuel shuffling calculation. The cell neutronics calculation is performed by using SRAC2006 [6]. JENDL-3.3 [7] was used as the nuclear data library. The details of fuel shuffling calculation are described in Section 2.4.”), wherein the act of determining the plurality of fuel moves comprises acts of:
determining, by the reactor core modeling system for a plurality of fuel cycles of the nuclear reactor, a plurality of possible group moves, each possible group move associated with at least one respective one of the plurality of fuel cycles (Section 2.4.1 “The fuel cycle including shuffling scheme is illustrated in Fig. 3. The box surrounded by single line represents fuel shuffling, and the box surrounded by double line represents fuel burn-up. A set of these processes is defined as a stage, where the subscript, n, is stage number” And pg. 3648 col. 1 “The fuel shuffling consists of charge of fresh fuels, discharge of spent fuels and rearrange of in-core fuels. A set of them is called as shuffling pattern. All shuffling patterns are shown in Table 3, and the total number of them is 130,922. Shuffling pattern without distinction of the core region in which the old fuel was loaded in the previous cycle is called as reloading pattern. The reloading patterns are shown in the right column of Table 3, and the total number of them is 128”); and
generate, for the at least one respective one of the plurality of fuel cycles, an optimal group move for the cycle (Ishida Section 2.4.7 Constraints for optimization And pg. 3653 col. 2 “The obtained results show the best fuel shuffling scheme consists of initial unique shuffling pattern and repetitive pattern for all cases.”) by:
determining whether one or more predefined limits associated with the reactor are exceeded for each possible group move (pg. 3647 col. 1 “When a shuffling pattern kn is selected for_n−1,_n is uniquely obtained as mentioned above. However, the burn-up of this process should satisfy several constraints. The details of the constraints are described in Section 2.4.7. This calculation is repeated for different _n−1 and_n for this stage. There is the possibility that two or more fuel shuffling schemes give an identical_n. For this event, only the best fuel shuffling scheme should be retained for each _n, and we can reduce the number of calculations.” And Pg. 3649 col. 2 “2.4.7. Constraints for optimization The calculation conditions are shown in Table 4. Therefore, the best fuel shuffling scheme, kn, should satisfy always the following constraints for reactor operation starting from ˚n: [Equations 6-7] where Eqs. (7) and (8) should be satisfied at any time during operation.”); and
generating, for each possible group move remaining in the plurality of possible group moves, a score associated with the possible group move (Ishida pg. 3647 col. 1 “There is the possibility that two or more fuel shuffling schemes give an identical_n. For this event, only the best fuel shuffling scheme should be retained for each _n, and we can reduce the number of calculations. Here we use the average transmutation rate of MA, which is the amount of MA decrease divided by total amount of MA, as the performance index for this selection” pg. 3650 col. 1 “These parameters can be also treated as a performance index, where the weight for each index is properly chosen and united to make one performance index. However in the present study we choose only average transmutation rate of MA as the performance index.” And pg. 3653 col. 2 “Dynamic Programming has been successfully applied to find the best shuffling scheme of a 470MWth ADS, which consists of fuel of (MA+ Pu)N, inert matrix of ZrN, and spallation target and coolant of Pb–Bi. Average transmutation ratio of MA is used as the performance index,”).
Ishida does not appear to explicitly disclose a branch search component; and removing any possible group move from the plurality of group moves when one or more predefined limits are determined to be exceeded.
However, Popa teaches a branch search component ([0029] “At step 8, each of the selected enumerated batch patterns is split into batches of finer reactivity and ANC two-dimensional depletion is performed to generate a sensitivity matrix (S-matrix). The S-matrix is then run in a mixed integer linear programming (MILP) algorithm to perform branching and bounding (B&B) on a shuffle of the split batches of fuel assemblies, to identify an optional daughter LP. If there is no daughter LP that meets the criteria, that branch is discarded.” And [0009] “Again, mixed integer linear programming incorporating branching and bounding is applied to identify an optimal loading pattern of individual fuel assemblies for the selected batch pattern. The second part of the technique is similar to the aforementioned technique, except that the linearization using the same generalized perturbation technique has smaller errors due to the smaller perturbations required when shuffling individual assemblies inside a batch. In accordance with this technique, different batch loading patterns are serially enumerated and processed to find the optimal daughter loading pattern for each batch loading pattern. A final loading pattern is then manually selected from all of the optimal daughter loading patterns that a user cares to generate”); and removing any possible group move from the plurality of group moves when one or more predefined limits are determined to be exceeded ([0011] “First, all of the loading patterns possible from an inventory of fuel assemblies grouped into batches of like coarse levels of reactivity, are enumerated, taking into account selected core load position constraints. The resulting parent loading patterns are then all analyzed for compliance with certain engineering requirements, such as peak power distribution. Next, the parent loading patterns that satisfy the specified engineering requirements are each processed further by refining the original batches assigned by coarse levels of reactivity into a larger number of smaller batches according to finer levels of reactivity. If any of the resulting daughter patterns meets the specified engineering requirements, an optimal daughter pattern is selected using the well-established branch and bound mixed integer linear programming method, in which a more accurate direct perturbation technique is used instead of the generalized perturbation technique. The parent patterns are then replaced by the optimal daughter patterns and the process is repeated in order to generate patterns from even finer batches of fuel assemblies. This scheme of batch refinement and branch and bound mixed integer linear programming is repeated until the batches comprise individual fuel assemblies.” And [0029] “The S-matrix is then run in a mixed integer linear programming (MILP) algorithm to perform branching and bounding (B&B) on a shuffle of the split batches of fuel assemblies, to identify an optional daughter LP. If there is no daughter LP that meets the criteria, that branch is discarded.”).
Ishida and Popa are analogous art because they are from the same field of endeavor of nuclear reactor loading patterns.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fuel shuffling optimization disclosed by Ishida with the branch search and pattern removal disclosed by Popa.
One of ordinary skill in the art would have been motivated to make this modification in order to search for and optimize fuel placement (Popa [0001]) to avoid wasting time processing patterns that have a dead end (Popa [0010]).

Ishida in combination with Popa does not appear to explicitly teach one or more sensors associated with an operating nuclear reactor and configured to generate data indicative of a condition of the operating nuclear reactor; receive, from the one or more sensors, data indicative of the operating nuclear reactor; model fuel moves based at least in part on the data indicative of the condition of the operating nuclear reactor; and a fuel handler mechanism configured to perform the optimal group move for the cycle.
	However, Touran’413 teaches one or more sensors associated with an operating nuclear reactor and configured to generate data indicative of a condition of the operating nuclear reactor ([0160] “In another aspect, the system 300 may include a reactor core measurement system 300 (e.g., thermal measurement system, pressure measurement system and the like) communicatively coupled to controller 102 and suitable for measuring one or more state variables of one or more portions of reactor core 202.” And [0161] “In another embodiment, the program instructions 304 may include a measured reactor core distribution generator algorithm 308 configured to generate a measured reactor core parameter distribution based on one or more measurements of one or more reactor core parameters at one or more locations within the core 202 of the nuclear reactor 101 after the nuclear reactor core 202 is operated for a given time interval.” And [0162] “Referring again to FIG. 3A, in one embodiment, the reactor core measurement system 302 is configured to measure one or more state variable values of the reactor core 202 at one or more locations within the reactor core 202. The reactor core measurement system 302 may include any measurement system known in the art capable of measuring one or more state variables of one or more portions of the reactor core 202. In one embodiment, as shown in FIG. 3C, the reactor core measurement system 302 may include a thermal measurement system 314 configured to measure one or more thermal characteristics (e.g., temperature, rate-of-change of temperature) of a portion of nuclear fuel material within the reactor core 202 at one or more locations within the reactor core 202. For example, the thermal measurement system 314 may include one or more thermal measurement devices configured to measure the temperature or rate-of-change of temperature at one or more selected locations within the reactor core 202.” And [0163] “In another embodiment, as shown in FIG. 3C, the reactor core measurement system 302 may include a pressure measurement system 316 configured to measure one or more pressure characteristics (e.g., pressure or rate-of-change of pressure) of a portion of nuclear fuel material within reactor core 202 at one or more locations within the reactor core 202. For example, the pressure measurement system 316 may include one or more pressure measurement devices configured to measure the pressure or rate-of-change of pressure at one or more selected locations within the reactor core 202. For example, the pressure measurement system 316 may include, but is not limited to, one or more transducer pressure sensors configured to measure the pressure or rate-of-change of pressure at one or more selected locations within the reactor core 202” And [0167] “By way of another example, the reactor core measurement system 302 may include a set of pressure measurement devices of a pressure measurement system 316 each positioned at different locations within the reactor core 202. In this regard, the set of pressure sensors may form an array within the nuclear reactor core 202 suitable for measuring one or more pressure characteristics across the spatial extent of the nuclear reactor core 202. Utilizing the spatially resolved measurements of the one or more pressure characteristics, the pressure measurement system 316 (or the one or more processors 106 of controller 102) may build up the spatial dependence of one or more pressure characteristics of the reactor core 202”), receive, from the one or more sensors,
data indicative of the operating nuclear reactor  ([0195] “FIG. 3D illustrates a process flow diagram 320 of an example operation of system 300” And [0197] “In step 328, the reactor core measurement system 302 may measure one or more values of a selected reactor core parameter at one or more locations within the nuclear reactor core 202 of reactor 101. For example, the reactor core measurement system 302 may measure a value of one or more selected state variables of the nuclear reactor core 202 at one or more locations within the nuclear reactor core 202 of reactor 101. For instance, the reactor core measurement system 302 may measure the temperature or rate-of-change of temperature of the nuclear reactor core 202 at one or more locations within the nuclear reactor core 202 of reactor 101. In another instance, the reactor core measurement system 302 may measure the pressure or rate-of-change of pressure of the nuclear reactor core 202 at one or more locations within the nuclear reactor core 202 of reactor 101. In another instance, the reactor core measurement system 302 may measure the neutron flux or rate-of-change of neutron flux of the nuclear reactor core 202 at one or more locations within the nuclear reactor core 202 of reactor 101.”); and model fuel moves based at least in part on the data indicative of the condition of the operating nuclear reactor ([0195] “ FIG. 3D illustrates a process flow diagram 320 of an example operation of system 300, in accordance with one or more embodiments of the present invention. In step 322, one or more processors 106 of controller 102 may generate an initial, or starting, nuclear fuel loading distribution using a BOC simulation process suitable for generating a simulated BOC core (e.g., simulated BOC core 120). For example, as described throughout the present disclosure, the one or more processors 106 of controller 102 may generate a starting nuclear fuel loading distribution for reactor core 202 based on a received reactor core parameter distribution associated with a selected state (e.g., equilibrium state) of core of a reference nuclear reactor core.” And [0197] “ In step 328, the reactor core measurement system 302 may measure one or more values of a selected reactor core parameter at one or more locations within the nuclear reactor core 202 of reactor 101.” And [0202] “In step 338, after identifying a state of out-of-compliance for reactor core 202, the one or more processors 106 of controller 102 may generate an additional loading distribution of the core 202. In one embodiment, the additional simulation process executed by the one or more processors 106 of controller 102 is configured to determine a set of simulated positions of a set of regions within an additional simulated core suitable for reducing a deviation metric between at least one reactor core parameter distribution of the additional simulated core and the received at least one reactor core parameter distribution (received in step 322) associated with a state (e.g., equilibrium state) of a core of a reference nuclear reactor below a selected tolerance level”); and 
a fuel handler mechanism configured to perform the optimal group move for the cycle ([0145] “In one embodiment, as shown in FIGS. 2A-2B, the system 200 includes a fuel handler 204 communicatively coupled (e.g., coupled directly or indirectly) to one or more processors 106 of controller 102. In a further embodiment, the fuel handler 204 is configured to arrange at least one fuel assembly 208 of the nuclear reactor core 202 of reactor 101 according to the subsequent set of positions of the set of regions of the simulated BOC core generated by controller 102. It is noted herein that the fuel handler 204 may include any nuclear fuel assembly handler, or nuclear fuel assembly handling system, known in the art. For example, the nuclear fuel handler 204 may include any nuclear fuel assembly handler/handling system capable of "gripping" a fuel assembly and moving the fuel assembly from an initial location to a new location. In this regard, the fuel handler 204 is capable of re-arranging fuel assemblies already present in the reactor core 202 or removing fuel assemblies from the reactor core 202 and inserting fuel assemblies into the reactor core 202” And [0371] “For instance, one or more processors 106 of the controller 102 may direct the gripper 214 of fuel handler 204 to withdraw a selected fuel assembly 212 and move the selected fuel assembly to a new location within the nuclear reactor core 202 according to the subsequent set of simulated positions of the set of regions 122 of the simulated BOC nuclear reactor core 120.”).
Ishida, Popa and Touran’413 are analogous art because they are from the same field of endeavor of nuclear reactor fuel loading.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Ishida in combination with Popa with the sensors for gathering data on the operating condition of the critical nuclear reactor and determining based on the data as disclosed by Touran’413.
 One of ordinary skill in the art would have been motivated to make this modification in order to implement a carefully scheduled and highly sensitive fuel shuffling routine (Touran’413 [0049]) and provide equilibrium-like benefits, thereby eliminating or at least reducing the need for time consuming transition from a beginning of life-state to an equilibrium state (Touran’413 [0050]).

Regarding claim 40, the references teach the system of claim 36. Ishida does not appear to explicitly disclose wherein the reactor core modeling system is coupled to the nuclear reactor and is operable to receive one or more operating parameters of the nuclear reactor, and wherein the branch search component is operable to determine an optimal sequence of group moves from the plurality of possible group moves responsive to the received one or more operating parameters of the nuclear reactor.
However, Popa further teaches wherein the reactor core modeling system is coupled to the nuclear reactor and is operable to receive one or more operating parameters of the nuclear reactor, and wherein the branch search component is operable to determine an optimal sequence of group moves from the plurality of possible group moves responsive to the received one or more operating parameters of the nuclear reactor (Popa Fig. 2 [0033] and “First, it will be appreciated that the nuclear data provided in step 102 may include, for example, neutron flux, power, burnup, core reactivity, core critical boron concentration, assembly location, BA assignment or any other suitable parameter and combinations thereof.” ).

Regarding claim 42, the references teach the system of claim 40. Ishida does not appear to explicitly teach wherein the branch search component includes an interface, and wherein the method further comprises an act of receiving, by the branch search component one or more inputs that restrict the act of searching for the optimal sequence of group moves. 
However, Popa further teaches wherein the branch search component includes an interface, and wherein the method further comprises an act of receiving, by the branch search component one or more inputs that restrict the act of searching for the optimal sequence of group moves ([0030] “This method represents an advancement in the art of LP searching in that it provides a more systematic, deterministic approach compared to known stochastic methods. It enables a user to define the search domain and to what degree the problem is solved, and thus provides the user with a good idea of how the search is progressing.”).

Regarding claim 43, the references teaches the method of claim 42.
Ishida in combination with Popa does not appear to explicitly disclose wherein the interface is a user interface, and wherein the method further comprises an act of receiving, via the user interface from a user, the one or more inputs.
However, Touran’413 further teaches wherein the interface is a user interface, and wherein the method further comprises an act of receiving, via the user interface from a user, the one or more inputs ([0069] “In another embodiment, an initial fuel loading distribution for a simulated BOC core of a nuclear reactor may be selected or entered into the controller 102 via user input. For example, a user input device 118 of a user interface 114 may be used by a user to input an initial fuel loading distribution for a simulated BOC core of a nuclear reactor into the controller 102 (e.g., input distribution into memory 108). By way of another example, the one or more processors 106 of the controller 102 may present a set of initial fuel loading distribution options to the user via the display 116 of the user interface 114. Then, the user may select one or more of the sets of initial fuel loading distribution options displayed on display 114.”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modeling method by Ishida in combination with Popa with the user interface disclosed by Touran’413 in order to obtain input from the user using the known technique of user interfaces.

Regarding claim 44, the references teach the system of claim 43. Ishida does not appear to explicitly teach wherein the branch search component determines one or more outputs.
However, Popa further teaches wherein the branch search component determines one or more outputs ([0029] “At step 8, each of the selected enumerated batch patterns is split into batches of finer reactivity and ANC two-dimensional depletion is performed to generate a sensitivity matrix (S-matrix). The S-matrix is then run in a mixed integer linear programming (MILP) algorithm to perform branching and bounding (B&B) on a shuffle of the split batches of fuel assemblies, to identify an optional daughter LP. If there is no daughter LP that meets the criteria, that branch is discarded. For branches having an optional daughter LP, it is used with a selected burnable absorber (BA) LP at step 10 to again generate an S-matrix to which B&B is performed with the MILP algorithm in order to determine an optimal daughter LP taking into account the BAs. A final batch split to the individual fuel assembly level is then performed and spatial analysis is used to generate yet another S-matrix, and BB& is applied to the shuffle of the fuel assemblies, all at step 12, in order to produce real LPs. Finally, a three-dimensional spatial analysis is performed to select a final LP in step 14” And [0071] “In summary, the method of the present invention reads in a 3D flux solution to a first guess loading pattern, collapses the 3D solution to 2D, uses the equations of the algorithm as the constraint matrix for input to the MIP solver in order to find the continuous optimum, depletes the continuous optimum as the new reference, and finds the integer optimum using the algorithm to form the constraint matrix for input into the MIP solver. The result is an accurate output in the form of an optimized loading pattern for fuel assemblies and BAs which may be used to load the core”).

Regarding claim 46, the references teach the method of claim 44. Ishida further teaches wherein the one or more outputs includes at least one of a group comprising:
an indication identifying a location to which a fuel assembly should be moved (Ishida Fig. 2. Fuel region number for fuel shuffling. And pg. 3648 and Table 2 “Shuffling pattern and reloading patterns.” And pg. 3649 col. 2 “The state of core is expressed by the set of burn-up groups, each of which corresponds to each fuel region. Suppose the number of total burn-up groups is G which does not include fresh fuel, and the number of fuel regions is” And pg. 3653 col. 2 “The obtained results show the best fuel shuffling scheme consists of initial unique shuffling pattern and repetitive pattern for all cases.”); 
an indication of criticality of the core;
a pressure drop across the fuel assembly;
a power change in the fuel assembly during a cycle;
an indication of cooling for the fuel assembly;
an indication of a number of moves for a particular cycle (Ishida pg. 3649 col. 2 “In this study the constraints of power peaking factor is increased by 0.0002 from 1.2990 to 1.3000. For each constraints of power peaking factor, the best fuel shuffling schemes is calculated. They are named as Case 1.2990, Case 1.2992, Case 1.2994, Case 1.2996, Case 1.2998, and Case 1.3000, respectively.” And Tables 6 and 7. Also see Figures 9-13);
an indication of a chain of moves for the particular cycle (Ishida pg. 3649 col. 2 “In this study the constraints of power peaking factor is increased by 0.0002 from 1.2990 to 1.3000. For each constraints of power peaking factor, the best fuel shuffling schemes is calculated. They are named as Case 1.2990, Case 1.2992, Case 1.2994, Case 1.2996, Case 1.2998, and Case 1.3000, respectively.” And Tables 6 and 7. Also see Figures 9-13);
an indication of             
                
                    
                        k
                    
                    
                        ∞
                    
                
            
         for the fuel assembly; and
an indication of reactivity swing over the particular cycle (Ishida pg. 3650 col. 1 “In this preliminary study the range of k-eff and power peaking factor are chosen as the constraints”).

Regarding claim 47, the references teach the system of claim 42. Ishida further teaches wherein the one or more inputs includes at least one of a group comprising:
an indication of an acceptable limit to reactivity swing over a particular cycle (pg. 3649 col. 2 “The calculation conditions are shown in Table 4.” And pg. 3650 col. 1 “In this preliminary study the range of k-eff and power peaking factor are chosen as the constraints.” Examiner notes that the min and max constraint for k-eff corresponds to an acceptable limit to reactivity swing.);
physical limits associated with a fuel assembly (Ishida pg. 3645 col. 1 “The power peak may cause the violation of temperature limit of the fuel cladding tubes. Therefore, it is important to flatten the power density distribution” And pg. 3649 col. 2 “The constraints for the minimum k-eff and maximum power peaking factor are based on those values obtained for the non-shuffling case (see Table 5)” And pg. 3650 col. 1 “The obtained best fuel shuffling schemes for constraints of power peaking factor are shown in Table 6”); and
an indication of an acceptable power change in the fuel assembly (pg. 3650 col. 1 “In this preliminary study the range of k-eff and power peaking factor are chosen as the constraints.”).

Regarding claim 49, the references teach the system of claim 36. Ishida further teaches wherein the act of determining the plurality of fuel moves for certain groups of the plurality of fuel assemblies within the core further comprises an act of determining a placement of the certain groups within the core prior to a refueling operation (Ishida pg. 3646 col. 2 “One cycle length of the operation is set 1 year. After the operation of 300 days, all fuels are discharged. These fuels are called as old fuel. After that, the old fuels are shuffled and reloaded or replaced by the fresh fuels.” And Fig. 3 Block diagram for fuel shuffling. And pg. 3648 col. 1 “Shuffling pattern without distinction of the core region in which the old fuel was loaded in the previous cycle is called as reloading pattern. The reloading patterns are shown in the right column of Table 3, and the total number of them is 128” Also see table 7. And pg. 3653 col. 2 “The obtained results show the best fuel shuffling scheme consists of initial unique shuffling pattern and repetitive pattern for all cases.”).

Regarding claim 50, the references teach the system of claim 49. Ishida further teaches wherein the act of determining the plurality of fuel moves for certain groups of the plurality of fuel assemblies within the core further comprises an act of determining a plurality of possible cascading fuel moves up to the refueling operation (Ishida Fig. 9-13 and pg. 3653 col. 2 “The obtained results show the best fuel shuffling scheme consists of initial unique shuffling pattern and repetitive pattern for all cases”).

Regarding claim 51, the references teach the system of claim 36. Ishida further teaches wherein the act of determining the plurality of possible cascading fuel moves up to the refueling operation further comprises an act of determining the plurality of possible cascading fuel moves up to the refueling operation without removal of fuel assemblies from the core (Ishida Fig. 9-13 and pg. 3653 col. 2 “The obtained results show the best fuel shuffling scheme consists of initial unique shuffling pattern and repetitive pattern for all cases”).

Regarding claim 52, the references the method of claim 36. Ishida further teaches further comprising an act of determining, by the reactor core modeling system, a score of the plurality of possible group moves responsive to a determination of a perturbation of the  reactor (pg. 3647 col. 1 “When a shuffling pattern kn is selected for_n−1,_n is uniquely obtained as mentioned above. However, the burn-up of this process should satisfy several constraints. The details of the constraints are described in Section 2.4.7. This calculation is repeated for different _n−1 and_n for this stage. There is the possibility that two or more fuel shuffling schemes give an identical_n. For this event, only the best fuel shuffling scheme should be retained for each _n, and we can reduce the number of calculations Here we use the average transmutation rate of MA, which is the amount of MA decrease divided by total amount of MA, as the performance index for this selection”).
Popa additionally teaches a score of the possible group moves ([0027] “a search method for generating a loading pattern (LP) for a nuclear reactor core contains three basic steps: (1) generating patterns by shuffling assemblies, (2) performing the spatial flux and power distribution calculation, and (3) evaluating an objective function and ranking patterns for acceptance or rejection”).

Regarding claim 53, the references the method of claim 36. Ishida further teaches wherein the groups of fuel includes specific types of fuel (Ishida Table 3 “F and O denote fresh fuel and old fuel, respectively.”), and wherein the act of determining, by the reactor core modeling system for the plurality of fuel cycles of the nuclear reactor, the plurality of possible group moves based at least in part on the specific type of fuel (Ishida Table 7 and Figs. 9-13 And pg. 3653 col. 2 “The obtained results show the best fuel shuffling scheme consists of initial unique shuffling pattern and repetitive pattern for all cases. It is found that the shuffling scheme changes sensitively for different constraint value of power peaking factor.”).

Regarding claim 55, the references the method of claim 36. Ishida further teaches wherein the act of determining, by the reactor core modeling system, an optimal sequence of group moves from the plurality of possible group moves, further comprises an act of determining, by the reactor core modeling system, the optimal burnup of fuel within the core over the plurality of fuel cycles based on one or more reactor parameters (Ishida pg. 3649 col. 2 “The calculation conditions are shown in Table 4. Therefore, the best fuel shuffling scheme, kn, should satisfy always the following constraints for reactor operation” and “The minimum burn-up limit for discharged fuel is determined from the minimum burn-up (25G WD/t) for the initial core. This value is used for making the burn-up group, and in this study the value of burn-up from 20 GWD/t to 100 GWD/t is divided into 90 groups (Section 2.4.6). The maximum burn-up limit for discharged fuel is based on the limit of the radiation damage. The constraints for the minimum k-eff and maximum power peaking factor are based on those values obtained for the non-shuffling case (see Table 5) where the initial core is operated until the fuel burnup takes the maximum limit value (100 GWD/t).”), the one or more reactor parameters including one or more parameters from a group comprising (Ishida pg. 3645 col. 2 “Design parameters are shown in Table 1 and Fig. 1, which are based on the JAEA design (reference).”):
burn-up history (Ishida Table 3 “F and O denote fresh fuel and old fuel, respectively.”);
burn-up limit (Ishida pg. 3649 col. 2 “The minimum burn-up limit for discharged fuel is determined from the minimum burn-up (25G WD/t) for the initial core. This value is used for making the burn-up group, and in this study the value of burn-up from 20 GWD/t to 100 GWD/t is divided into 90 groups (Section 2.4.6). The maximum burn-up limit for discharged fuel is based on the limit of the radiation damage”);
temperature history;
coolant flow;
coolant flow history;
desired power distribution;
reactivity (pg. 3649 col. 2 “The calculation conditions are shown in Table 4.” And pg. 3650 col. 1 “In this preliminary study the range of k-eff and power peaking factor are chosen as the constraints.”); and
reactivity feedback.

Regarding claim 57, the references the method of claim 1. Ishida further teaches wherein the optimal sequence of group moves achieves a convergent-divergent shuffling pattern (Ishida pg. 3653 col. 2 “For most best shuffling schemes, the fresh fuel is loaded into the 2nd row of fuel region, and finally discharged from the inner and outer region.”).

Claims 13-15, 25, 31, 37-39, 45, 48, and 54 is/are rejected under 35 U.S.C. 103 as being obvious over Ishida in view Popa and Touran’413 and in further view of Ellis et al. (TerraPower, L. L. C. "Traveling-wave reactors: a truly sustainable and full-scale resource for global energy needs." Proceeding of ICAPP. Vol. 2010. 2010.), hereinafter Ellis.
Regarding claim 13, Ishida in combination with Popa and Touran’413 teaches the method of claim 5. Ishida further teaches wherein the act of determining an optimal sequence of group moves from the plurality of possible group moves further comprises an act of determining at least one sequence of group moves that achieves optimal burn within the core (Ishida pg. 3649 col. 2 “The calculation conditions are shown in Table 4. Therefore, the best fuel shuffling scheme, kn, should satisfy always the following constraints for reactor operation” and “The minimum burn-up limit for discharged fuel is determined from the minimum burn-up (25G WD/t) for the initial core. This value is used for making the burn-up group, and in this study the value of burn-up from 20 GWD/t to 100 GWD/t is divided into 90 groups (Section 2.4.6). The maximum burn-up limit for discharged fuel is based on the limit of the radiation damage. The constraints for the minimum k-eff and maximum power peaking factor are based on those values obtained for the non-shuffling case (see Table 5) where the initial core is operated until the fuel burnup takes the maximum limit value (100 GWD/t).”).
Ishida in combination with Popa and Touran’413 does not appear to explicitly disclose maintaining criticality within the core of the nuclear reactor.
However, Ellis teaches maintaining criticality within the core of the nuclear reactor (Ellis pg. 5 col. 1 “The initial core loading is configured to produce criticality with a small amount of excess reactivity and ascension to full power output shortly after initial reactor startup. Excess reactivity monotonically increases because of breeding until a predetermined burnup is achieved in a selected number of fuel assemblies. The reactivity increase is compensated by control rods, which are gradually inserted into the core to maintain core criticality.” And pg. 7 col. 2 “In some TWR designs, the placement of control rods is used to shape and drive the burn wave. To simulate this in MCNPX an automated control process was implemented that distributes control according to some desired shape and in a way that automatically maintains criticality. The most realistic of these methods inserts a specified control material at a finite number of control rod positions specified in the problem definition.” And pg. 9 col. 1 “The TWR is designed to be as neutronically efficient as possible to permit operation at lower peak fluences and allow construction using presently available materials. One consequence of this neutronic efficiency is that it allows fuel criticality to be maintained over a much longer range of burnup and fluence.”).
Ishida, Popa, Touran’413 and Ellis are analogous art because they are from the same field of endeavor of modeling nuclear reactors.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modeling method disclosed by Ishida in combination with Popa and Touran’413 with the criticality maintaining disclosed by Ellis.
One of ordinary skill in the art would have been motivated to make this modification in order to improve efficiency (Ellis pg. 9 col. 1).

Regarding claim 14, Ishida in combination with Popa teaches the method of claim 5. Ishida in combination with Popa and Touran’413 does not appear to explicitly disclose wherein the act of determining an optimal sequence of group moves from the plurality of possible group moves further comprises an act of determining at least one sequence of group moves that maintains criticality within the core of the nuclear reactor.
However, Ellis teaches wherein the act of determining an optimal sequence of group moves from the plurality of possible group moves further comprises an act of determining at least one sequence of group moves that maintains criticality within the core of the nuclear reactor (pg. 5 col. 1 “The initial core loading is configured to produce criticality with a small amount of excess reactivity and ascension to full power output shortly after initial reactor startup. Excess reactivity monotonically increases because of breeding until a predetermined burnup is achieved in a selected number of fuel assemblies. The reactivity increase is compensated by control rods, which are gradually inserted into the core to maintain core criticality.” And pg. 7 col. 2 “In some TWR designs, the placement of control rods is used to shape and drive the burn wave. To simulate this in MCNPX an automated control process was implemented that distributes control according to some desired shape and in a way that automatically maintains criticality. The most realistic of these methods inserts a specified control material at a finite number of control rod positions specified in the problem definition.” And pg. 9 col. 1 “The TWR is designed to be as neutronically efficient as possible to permit operation at lower peak fluences and allow construction using presently available materials. One consequence of this neutronic efficiency is that it allows fuel criticality to be maintained over a much longer range of burnup and fluence.”).
Ishida, Popa, Touran’413 and Ellis are analogous art because they are from the same field of endeavor of modeling nuclear reactors.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modeling method disclosed by Ishida in combination with Popa and Touran’413 with the criticality maintaining disclosed by Ellis.
One of ordinary skill in the art would have been motivated to make this modification in order to improve efficiency (Ellis pg. 9 col. 1).

Regarding claim 15, Ishida in combination with Popa teaches the method of claim 5. Ishida in combination with Popa and Touran’413 does not appear to explicitly disclose wherein the act of determining an optimal sequence of group moves from the plurality of possible group moves further comprises an act of determining at least one sequence of group moves that maintains a burn wave in substantially the same region within the core of the nuclear reactor.
However, Ellis teaches wherein the act of determining an optimal sequence of group moves from the plurality of possible group moves further comprises an act of determining at least one sequence of group moves that maintains a burn wave in substantially the same region within the core of the nuclear reactor (pg. 4 col. 2 “This core provides a special class of TWR core design where the breed-burn wave does not move through fixed core material. Instead, a “standing” wave of breeding and burning is established by periodically moving core material in and out of the breed-burn region. This movement of fuel assemblies is referred to as “fuel shuffling” and will be described in more detail later.”).
Ishida, Popa, Touran’413 and Ellis are analogous art because they are from the same field of endeavor of modeling nuclear reactors.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modeling method disclosed by Ishida with the standing breed-burn wave disclosed by Ellis.
One of ordinary skill in the art would have been motivated to make this modification in order to improve efficiency (Ellis pg. 9 col. 1).

Regarding claim 25, Ishida in combination with Popa and Touran’413 teaches the method of claim 1. Ishida in combination with Popa and Touran’413 does not appear to explicitly disclose wherein the act of determining the plurality of fuel moves for certain groups of the plurality of fuel assemblies within the core further comprises an act of determining a placement of the certain groups in relation to a standing deflagration wave existing within the core of the nuclear reactor.
However, Ellis teaches wherein the act of determining the plurality of fuel moves for certain groups of the plurality of fuel assemblies within the core further comprises an act of determining a placement of the certain groups in relation to a standing deflagration wave existing within the core of the nuclear reactor (pg. 4 col. 2 “This core provides a special class of TWR core design where the breed-burn wave does not move through fixed core material. Instead, a “standing” wave of breeding and burning is established by periodically moving core material in and out of the breed-burn region. This movement of fuel assemblies is referred to as “fuel shuffling” and will be described in more detail later.”).
Ishida, Popa, Touran’413 and Ellis are analogous art because they are from the same field of endeavor of modeling nuclear reactors.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modeling method disclosed by Ishida in combination with Popa and Touran’413 with placement of the certain groups in relation to a standing deflagration wave disclosed by Ellis.
One of ordinary skill in the art would have been motivated to make this modification in order to improve efficiency (Ellis pg. 9 col. 1).

Regarding claim 31, Ishida in combination with Popa teaches the method of claim 30. Ishida does not appear to explicitly disclose wherein at least one of the specific types of fuel includes at least one of a plurality of types of fuel including a feed type of fuel and a driver type of fuel, and wherein the act of determining, by the reactor core modeling system for the plurality of fuel cycles of the nuclear reactor, the plurality of possible group moves based on the at least one of the plurality of types of fuel and a current location of a standing wave within the reactor.
However, Ellis teaches wherein at least one of the specific types of fuel includes at least one of a plurality of types of fuel including a feed type of fuel and a driver type of fuel (Ellis pg. 5 col. 1 “The core contains two types of assemblies – standard assemblies having depleted uranium pins for breeding (fertile assemblies) and a sufficient number of fissile assemblies having fuel pins with uranium enriched (less than 20%) in the 235U isotope to produce initial criticality and sufficient plutonium breeding to approach a steady state reactor core breed-and-burn condition.”), and wherein the act of determining, by the reactor core modeling system for the plurality of fuel cycles of the nuclear reactor, the plurality of possible group moves based on the at least one of the plurality of types of fuel and a current location of a standing wave within the reactor (Ellis pg. 4 col. 2 “This core provides a special class of TWR core design where the breed-burn wave does not move through fixed core material. Instead, a “standing” wave of breeding and burning is established by periodically moving core material in and out of the breed-burn region. This movement of fuel assemblies is referred to as “fuel shuffling” and will be described in more detail later.”).
Ishida, Popa and Ellis are analogous art because they are from the same field of endeavor of modeling nuclear reactors.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modeling method disclosed by Ishida in combination with Popa with the fuel types and moves based on types disclosed by Ellis.
One of ordinary skill in the art would have been motivated to make this modification in order to improve efficiency (Ellis pg. 9 col. 1).

Regarding claim 37, Ishida in combination with Popa and Touran’413 teaches the system of claim 36.
Ishida further teaches wherein the act of determining an optimal sequence of group moves from the plurality of possible group moves further comprises an act of determining an optimal sequence of group moves that achieves optimal burn within the core (Ishida pg. 3649 col. 2 “The calculation conditions are shown in Table 4. Therefore, the best fuel shuffling scheme, kn, should satisfy always the following constraints for reactor operation” and “The minimum burn-up limit for discharged fuel is determined from the minimum burn-up (25G WD/t) for the initial core. This value is used for making the burn-up group, and in this study the value of burn-up from 20 GWD/t to 100 GWD/t is divided into 90 groups (Section 2.4.6). The maximum burn-up limit for discharged fuel is based on the limit of the radiation damage. The constraints for the minimum k-eff and maximum power peaking factor are based on those values obtained for the non-shuffling case (see Table 5) where the initial core is operated until the fuel burnup takes the maximum limit value (100 GWD/t).”).
Ishida in combination with Popa and Touran’413 does not appear to explicitly disclose maintaining criticality within the core of the nuclear reactor.
However, Ellis teaches maintaining criticality within the core of the nuclear reactor (Ellis pg. 5 col. 1 “The initial core loading is configured to produce criticality with a small amount of excess reactivity and ascension to full power output shortly after initial reactor startup. Excess reactivity monotonically increases because of breeding until a predetermined burnup is achieved in a selected number of fuel assemblies. The reactivity increase is compensated by control rods, which are gradually inserted into the core to maintain core criticality.” And pg. 7 col. 2 “In some TWR designs, the placement of control rods is used to shape and drive the burn wave. To simulate this in MCNPX an automated control process was implemented that distributes control according to some desired shape and in a way that automatically maintains criticality. The most realistic of these methods inserts a specified control material at a finite number of control rod positions specified in the problem definition.” And pg. 9 col. 1 “The TWR is designed to be as neutronically efficient as possible to permit operation at lower peak fluences and allow construction using presently available materials. One consequence of this neutronic efficiency is that it allows fuel criticality to be maintained over a much longer range of burnup and fluence.”).
Ishida, Popa, Touran’413 and Ellis are analogous art because they are from the same field of endeavor of modeling nuclear reactors.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modeling method disclosed by Ishida in combination with Popa and Touran’413 with the criticality maintaining disclosed by Ellis.
One of ordinary skill in the art would have been motivated to make this modification in order to improve efficiency (Ellis pg. 9 col. 1).

Regarding claim 38, Ishida in combination with Popa and Touran’413 teaches the system of claim 36.
Ishida in combination with Popa and Touran’413 does not appear to explicitly disclose determine at least one sequence of group moves that maintains criticality within the core of the nuclear reactor.
However, Ellis teaches determine at least one sequence of group moves that maintains criticality within the core of the nuclear reactor (pg. 5 col. 1 “The initial core loading is configured to produce criticality with a small amount of excess reactivity and ascension to full power output shortly after initial reactor startup. Excess reactivity monotonically increases because of breeding until a predetermined burnup is achieved in a selected number of fuel assemblies. The reactivity increase is compensated by control rods, which are gradually inserted into the core to maintain core criticality.” And pg. 7 col. 2 “In some TWR designs, the placement of control rods is used to shape and drive the burn wave. To simulate this in MCNPX an automated control process was implemented that distributes control according to some desired shape and in a way that automatically maintains criticality. The most realistic of these methods inserts a specified control material at a finite number of control rod positions specified in the problem definition.” And pg. 9 col. 1 “The TWR is designed to be as neutronically efficient as possible to permit operation at lower peak fluences and allow construction using presently available materials. One consequence of this neutronic efficiency is that it allows fuel criticality to be maintained over a much longer range of burnup and fluence.”).
Ishida, Popa, Touran’413 and Ellis are analogous art because they are from the same field of endeavor of modeling nuclear reactors.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modeling method disclosed by Ishida in combination with Popa and Touran’413 with the criticality maintaining disclosed by Ellis.
One of ordinary skill in the art would have been motivated to make this modification in order to improve efficiency (Ellis pg. 9 col. 1).

Regarding claim 39, Ishida in combination with Popa and Touran’413 teaches the system of claim 36.
Ishida in combination with Popa and Touran’413 does not appear to explicitly disclose determine at least one sequence of group moves that maintains a burn wave in substantially the same region within the core of the nuclear reactor.
However, Ellis teaches wherein the act of determine at least one sequence of group moves that maintains a burn wave in substantially the same region within the core of the nuclear reactor (pg. 4 col. 2 “This core provides a special class of TWR core design where the breed-burn wave does not move through fixed core material. Instead, a “standing” wave of breeding and burning is established by periodically moving core material in and out of the breed-burn region. This movement of fuel assemblies is referred to as “fuel shuffling” and will be described in more detail later.”).
Ishida, Popa, Touran’413 and Ellis are analogous art because they are from the same field of endeavor of modeling nuclear reactors.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modeling method disclosed by Ishida in combination with Popa and Touran’413 with the standing breed-burn wave disclosed by Ellis.
One of ordinary skill in the art would have been motivated to make this modification in order to improve efficiency (Ellis pg. 9 col. 1).

Regarding claim 45, Ishida in combination with Popa and Touran’413 teaches the method of claim 44.
Ishida in combination with Popa and Touran’413 does not appear to explicitly disclose wherein the one or more outputs includes at least one of a group comprising a reactivity change within the core of the nuclear reactor over a move cycle, and an indication that identifies in-core moves of the certain groups of the plurality of fuel assemblies within the core.
However, Ellis teaches wherein the one or more outputs includes at least one of a group comprising a reactivity change within the core of the nuclear reactor over a move cycle, and an indication that identifies in-core moves of the certain groups of the plurality of fuel assemblies within the core (pg. 5 col. 2 “This “fuel shuffling” operation is expected to take one to two weeks depending on the number fuel assemblies requiring shuffling. Fuel shuffling accomplishes three important functions. First, it provides a means of controlling the power distribution and burnup so that core materials remain within safe operating limits. Second, it manages the excess reactivity in conjunction with the control rods. Third, it greatly extends the life of the reactor core because core life is largely determined by the number of depleted uranium assemblies available for shuffling.” And “The core system includes movable control elements, placed in the active control zone, which are capable of compensating for the reactivity increase” And pg. 7 col. 2 “The Message Passing Interface (MPI) and memory usage for the neutron transport part of the simulations have also been optimized to the point where even all 1,104 cores in the TerraPower computer cluster can be efficiently used on a single problem. Single, accurate, k-effective (reactivity) measurements that would have taken 3 days to run on a single core, can be run on TerraPower’s compute cluster in a few minutes.”).
Ishida, Popa, Touran’413 and Ellis analogous art because they are from the same field of endeavor of modeling nuclear reactors.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modeling method disclosed by Ishida in combination with Popa and Touran’413 with the standing breed-burn wave disclosed by Ellis.
One of ordinary skill in the art would have been motivated to make this modification in order to improve efficiency (Ellis pg. 9 col. 1).


Regarding claim 48, Ishida in combination with Popa and Touran’413 teaches the system of claim 36. Ishida in combination with Popa and Touran’413 does not appear to explicitly disclose determine a placement of the certain groups in relation to a standing deflagration wave existing within the core of the nuclear reactor.
However, Ellis teaches determining a placement of the certain groups in relation to a standing deflagration wave existing within the core of the nuclear reactor (pg. 4 col. 2 “This core provides a special class of TWR core design where the breed-burn wave does not move through fixed core material. Instead, a “standing” wave of breeding and burning is established by periodically moving core material in and out of the breed-burn region. This movement of fuel assemblies is referred to as “fuel shuffling” and will be described in more detail later.”).
Ishida, Popa, Touran’413 and Ellis are analogous art because they are from the same field of endeavor of modeling nuclear reactors.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modeling method disclosed by Ishida in combination with Popa and Touran’413 with the criticality maintaining disclosed by Ellis.
One of ordinary skill in the art would have been motivated to make this modification in order to improve efficiency (Ellis pg. 9 col. 1).

Regarding claim 54, Ishida in combination with Popa and Touran’413 teaches the system of claim 53. Ishida in combination with Popa and Touran’413 does not appear to explicitly disclose wherein at least one of the specific types of fuel includes at least one of a plurality of types of fuel including a feed type of fuel and a driver type of fuel, and wherein the act of determining, by the reactor core modeling system for the plurality of fuel cycles of the nuclear reactor, the plurality of possible group moves based on the at least one of the plurality of types of fuel and a current location of a standing wave within the reactor.
However, Ellis teaches wherein at least one of the specific types of fuel includes at least one of a plurality of types of fuel including a feed type of fuel and a driver type of fuel (Ellis pg. 5 col. 1 “The core contains two types of assemblies – standard assemblies having depleted uranium pins for breeding (fertile assemblies) and a sufficient number of fissile assemblies having fuel pins with uranium enriched (less than 20%) in the 235U isotope to produce initial criticality and sufficient plutonium breeding to approach a steady state reactor core breed-and-burn condition.”), and wherein the act of determining, by the reactor core modeling system for the plurality of fuel cycles of the nuclear reactor, the plurality of possible group moves based on the at least one of the plurality of types of fuel and a current location of a standing wave within the reactor (Ellis pg. 4 col. 2 “This core provides a special class of TWR core design where the breed-burn wave does not move through fixed core material. Instead, a “standing” wave of breeding and burning is established by periodically moving core material in and out of the breed-burn region. This movement of fuel assemblies is referred to as “fuel shuffling” and will be described in more detail later.”).
Ishida, Popa, Touran’413 and Ellis are analogous art because they are from the same field of endeavor of modeling nuclear reactors.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modeling method disclosed by Ishida in combination with Popa and Touran’413 with the criticality maintaining disclosed by Ellis.
One of ordinary skill in the art would have been motivated to make this modification in order to improve efficiency (Ellis pg. 9 col. 1).


Claims 18-21, 23-24 and 41 is/are rejected under 35 U.S.C. 103 as being obvious over Ishida in view of Popa and Touran’413 and in further view of Touran et al. ("Model biases in high-burnup fast reactor simulations." Proceedings of PHYSOR. 2012.), hereinafter Touran2012.
Regarding claim 18, Ishida in combination with Popa and Touran’413 teaches the method of claim 17.
Ishida in combination with Popa and Touran’413 does not appear to explicitly disclose further comprising an act of searching, by the branch search calculator in parallel from the plurality of possible group moves, for an optimal sequence of group moves.
However, Touran2012 teaches further comprising an act of searching, by the branch search calculator in parallel from the plurality of possible group moves, for the optimal sequence of group moves (pg. 2 para 2 “Finally, the fuel management module determines how to shuffle fuel using parallelized branch searches.”).
Ishida, Popa, Touran’413 and Touran2012 are analogous art because they are from the same field of endeavor of modeling nuclear reactors.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the branch search disclosed by Ishida in combination with Popa and Touran’413 with the parallel branch search disclosed by Touran2012.
One of ordinary skill in the art would have been motivated to make this modification in order to reduce run time (Touran2012pg. 4 para 1).

Regarding claim 19, the references teach the method of claim 18. Ishida does not appear to explicitly teach wherein the branch search calculator includes an interface, and wherein the method further comprises an act of receiving, by the branch search calculator one or more inputs that restrict the act of searching for the optimal sequence of group moves. 
However, Popa further teaches wherein the branch search calculator includes an interface, and wherein the method further comprises an act of receiving, by the branch search calculator one or more inputs that restrict the act of searching for the optimal sequence of group moves ([0030] “This method represents an advancement in the art of LP searching in that it provides a more systematic, deterministic approach compared to known stochastic methods. It enables a user to define the search domain and to what degree the problem is solved, and thus provides the user with a good idea of how the search is progressing.”).

Regarding claim 20, the references teach the method of claim 19.
Ishida in combination with Popa does not appear to explicitly disclose wherein the interface is a user interface, and wherein the method further comprises an act of receiving, via the user interface from a user, the one or more inputs.
However, Touran’413 further teaches wherein the interface is a user interface, and wherein the method further comprises an act of receiving, via the user interface from a user, the one or more inputs ([0069] “In another embodiment, an initial fuel loading distribution for a simulated BOC core of a nuclear reactor may be selected or entered into the controller 102 via user input. For example, a user input device 118 of a user interface 114 may be used by a user to input an initial fuel loading distribution for a simulated BOC core of a nuclear reactor into the controller 102 (e.g., input distribution into memory 108). By way of another example, the one or more processors 106 of the controller 102 may present a set of initial fuel loading distribution options to the user via the display 116 of the user interface 114. Then, the user may select one or more of the sets of initial fuel loading distribution options displayed on display 114.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modeling method by Ishida in combination with Popa with the user interface disclosed by Touran’413 in order to obtain input from the user using the known technique of user interfaces.

Regarding claim 21, the references teach the method of claim 19. Ishida does not appear to explicitly teach wherein the branch search calculator determines one or more outputs. 
However, Popa further teaches wherein the branch search calculator determines one or more outputs (Popa [0029] “At step 8, each of the selected enumerated batch patterns is split into batches of finer reactivity and ANC two-dimensional depletion is performed to generate a sensitivity matrix (S-matrix). The S-matrix is then run in a mixed integer linear programming (MILP) algorithm to perform branching and bounding (B&B) on a shuffle of the split batches of fuel assemblies, to identify an optional daughter LP. If there is no daughter LP that meets the criteria, that branch is discarded. For branches having an optional daughter LP, it is used with a selected burnable absorber (BA) LP at step 10 to again generate an S-matrix to which B&B is performed with the MILP algorithm in order to determine an optimal daughter LP taking into account the BAs. A final batch split to the individual fuel assembly level is then performed and spatial analysis is used to generate yet another S-matrix, and BB& is applied to the shuffle of the fuel assemblies, all at step 12, in order to produce real LPs. Finally, a three-dimensional spatial analysis is performed to select a final LP in step 14” And [0071] “In summary, the method of the present invention reads in a 3D flux solution to a first guess loading pattern, collapses the 3D solution to 2D, uses the equations of the algorithm as the constraint matrix for input to the MIP solver in order to find the continuous optimum, depletes the continuous optimum as the new reference, and finds the integer optimum using the algorithm to form the constraint matrix for input into the MIP solver. The result is an accurate output in the form of an optimized loading pattern for fuel assemblies and BAs which may be used to load the core”).

Regarding claim 23, the references teach the method of claim 21. Ishida further teaches wherein the one or more outputs includes at least one of a group comprising:
an indication identifying a location to which a fuel assembly should be moved (Ishida Fig. 2. Fuel region number for fuel shuffling. And pg. 3648 and Table 2 “Shuffling pattern and reloading patterns.” And pg. 3649 col. 2 “The state of core is expressed by the set of burn-up groups, each of which corresponds to each fuel region. Suppose the number of total burn-up groups is G which does not include fresh fuel, and the number of fuel regions is” And pg. 3653 col. 2 “The obtained results show the best fuel shuffling scheme consists of initial unique shuffling pattern and repetitive pattern for all cases.”); 
an indication of criticality of the core;
a pressure drop across the fuel assembly;
a power change in the fuel assembly during a cycle;
an indication of cooling for the fuel assembly;
an indication of a number of moves for a particular cycle (Ishida pg. 3649 col. 2 “In this study the constraints of power peaking factor is increased by 0.0002 from 1.2990 to 1.3000. For each constraints of power peaking factor, the best fuel shuffling schemes is calculated. They are named as Case 1.2990, Case 1.2992, Case 1.2994, Case 1.2996, Case 1.2998, and Case 1.3000, respectively.” And Tables 6 and 7. Also see Figures 9-13);
an indication of a chain of moves for the particular cycle (Ishida pg. 3649 col. 2 “In this study the constraints of power peaking factor is increased by 0.0002 from 1.2990 to 1.3000. For each constraints of power peaking factor, the best fuel shuffling schemes is calculated. They are named as Case 1.2990, Case 1.2992, Case 1.2994, Case 1.2996, Case 1.2998, and Case 1.3000, respectively.” And Tables 6 and 7. Also see Figures 9-13);
an indication of             
                
                    
                        k
                    
                    
                        ∞
                    
                
            
         for the fuel assembly; and
an indication of reactivity swing over the particular cycle (Ishida pg. 3650 col. 1 “In this preliminary study the range of k-eff and power peaking factor are chosen as the constraints”).

Regarding claim 24, the references teach the method of claim 19. Ishida further teaches wherein the one or more inputs includes at least one of a group comprising:
an indication of an acceptable limit to reactivity swing over a particular cycle (pg. 3649 col. 2 “The calculation conditions are shown in Table 4.” And pg. 3650 col. 1 “In this preliminary study the range of k-eff and power peaking factor are chosen as the constraints.” Examiner notes that the min and max constraint for k-eff corresponds to an acceptable limit to reactivity swing.);
physical limits associated with a fuel assembly (Ishida pg. 3645 col. 1 “The power peak may cause the violation of temperature limit of the fuel cladding tubes. Therefore, it is important to flatten the power density distribution” And pg. 3649 col. 2 “The constraints for the minimum k-eff and maximum power peaking factor are based on those values obtained for the non-shuffling case (see Table 5)” And pg. 3650 col. 1 “The obtained best fuel shuffling schemes for constraints of power peaking factor are shown in Table 6”); and
an indication of an acceptable power change in the fuel assembly (pg. 3650 col. 1 “In this preliminary study the range of k-eff and power peaking factor are chosen as the constraints.”).

Regarding claim 41, Ishida in combination with Popa and Touran’413 teaches the method of claim 40.
Ishida in combination with Popa and Touran’413 does not appear to explicitly disclose wherein the branch search component operable to perform a search in parallel from the plurality of possible group moves, for the optimal sequence of group moves.
However, Touran2012 teaches wherein the branch search component operable to perform a search in parallel from the plurality of possible group moves, for the optimal sequence of group moves. (pg. 2 para 2 “Finally, the fuel management module determines how to shuffle fuel using parallelized branch searches.”).
Ishida, Popa, Touran’413 and Touran2012 are analogous art because they are from the same field of endeavor of modeling nuclear reactors.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the branch search disclosed by Ishida in combination with Popa with the parallel branch search disclosed by Touran2012.
One of ordinary skill in the art would have been motivated to make this modification in order to reduce run time (Touran2012pg. 4 para 1).

Claims 22 and 33 is/are rejected under 35 U.S.C. 103 as being obvious over Ishida in view of Popa, Touran’413, Touran2012 and Ellis.
Regarding claim 22, Ishida in combination with Popa, Touran’413 and Touran2012 teaches the method of claim 21.
Ishida in combination with Popa, Touran’413 and Touran 2012 does not appear to explicitly disclose wherein the one or more outputs includes at least one of a group comprising a reactivity change within the core of the nuclear reactor over a move cycle, and an indication that identifies in-core moves of the certain groups of the plurality of fuel assemblies within the core.
However, Ellis teaches wherein the one or more outputs includes at least one of a group comprising a reactivity change within the core of the nuclear reactor over a move cycle, and an indication that identifies in-core moves of the certain groups of the plurality of fuel assemblies within the core (pg. 5 col. 2 “This “fuel shuffling” operation is expected to take one to two weeks depending on the number fuel assemblies requiring shuffling. Fuel shuffling accomplishes three important functions. First, it provides a means of controlling the power distribution and burnup so that core materials remain within safe operating limits. Second, it manages the excess reactivity in conjunction with the control rods. Third, it greatly extends the life of the reactor core because core life is largely determined by the number of depleted uranium assemblies available for shuffling.” And “The core system includes movable control elements, placed in the active control zone, which are capable of compensating for the reactivity increase” And pg. 7 col. 2 “The Message Passing Interface (MPI) and memory usage for the neutron transport part of the simulations have also been optimized to the point where even all 1,104 cores in the TerraPower computer cluster can be efficiently used on a single problem. Single, accurate, k-effective (reactivity) measurements that would have taken 3 days to run on a single core, can be run on TerraPower’s compute cluster in a few minutes.”).
Ishida, Popa, Touran’413, Touran2012 and Ellis analogous art because they are from the same field of endeavor of modeling nuclear reactors.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modeling method disclosed by Ishida in combination with Popa, Touran’413 and Touran2012 with the reactivity change disclosed by Ellis.
One of ordinary skill in the art would have been motivated to make this modification in order to improve efficiency (Ellis pg. 9 col. 1).

Regarding claim 33, Ishida in combination with Popa and Touran’413 teaches the method of claim 32. Ishida further teaches wherein the one or more reactor parameters further comprises:
Temperature (pg. 3645 col. 1 “The power peak may cause the violation of temperature limit of the fuel cladding tubes. Therefore, it is important to flatten the power density distribution”;
neutronics (Ishida pg. 3646 col. 2 “The cell neutronics calculation is performed by using SRAC2006 [6].”);
fuel performance (Ishida pg. 3650 col. 1 “In this preliminary study the range of k-eff and power peaking factor are chosen as the constraints. These parameters can be also treated as a performance index, where the weight for each index is properly chosen and united to make one performance index.” And pg. 3653 col. 2 “Average transmutation ratio of MA is used as the  performance index, and the maximum discharged fuel burn-up, range of k-eff and power peaking factor are chosen as the constraints”);
burn up (Ishida pg. 3653 col. 2 “Average transmutation ratio of MA is used as the  performance index, and the maximum discharged fuel burn-up, range of k-eff and power peaking factor are chosen as the constraints”);
reactivity (Ishida pg. 3653 col. 2 “Average transmutation ratio of MA is used as the  performance index, and the maximum discharged fuel burn-up, range of k-eff and power peaking factor are chosen as the constraints”);
power production (Ishida pg. 3653 col. 2 “power peaking factor are chosen as the constraints.” And Table 4 “power peaking factor”);
residence time (Ishida pg. 3646 col. 2 “One cycle length of the operation is set 1 year. After the operation of 300 days, all fuels are discharged. These fuels are called as old fuel. After that, the old fuels are shuffled and reloaded or replaced by the fresh fuels. This operation time is based on the LWR operation time. In the present paper we will find the best shuffling scheme for different operation time of ADS”); design limits of structures (Ishida pg. 3645 col. 1 “This kind of ADS generally has a higher power peak than critical reactors because of its strong neutron source at the center. The power peak may cause the violation of temperature limit of the fuel cladding tubes. Therefore, it is important to flatten the power density distribution”); and
safety limits of structures (Ishida pg. 3645 col. 1 “This kind of ADS generally has a higher power peak than critical reactors because of its strong neutron source at the center. The power peak may cause the violation of temperature limit of the fuel cladding tubes. Therefore, it is important to flatten the power density distribution. The ADS is a subcritical reactor system and considered safe for a reactivity-initiated accident by an enough reactivity margin. On the other hand, it is necessary to adjust a power level of the accelerator for supplementing the subcriticality of ADS. The larger k-eff is better from economical viewpoint since the larger power can be obtained even for smaller accelerator power, though its safety margin becomes smaller”).
Ishida in combination with Popa and Touran’413 does not appear to explicitly disclose parameters comprising fuel wastage and poisons.
However, Touran2012 teaches parameters including fuel wastage (Touran pg. 5 para 2 “The fuel performance code also informs ARMI of the peak achievable burnup in each assembly based on the flux/burnup ratio, smear density, and cladding dimensions, which ARMI considers in fuel management optimization searches” Ad Table I “Clad thickness”); and poisons (Touran pg. 6 para 2 “The core contains 10 control rods and 3 diverse safety rods, all using natural or enriched B4C as poison.”).
Ishida, Popa, Touran’413 and Touran2012 are analogous art because they are from the same field of endeavor of modeling nuclear reactors.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modeling method disclosed by Ishida in combination with Popa and Touran’413 with the parameters disclosed by Touran2012.
One of ordinary skill in the art would have been motivated to make this modification in order to provide accurate simulation (Touran2012 pg. 12 last paragraph).
Ishida in combination with Popa, Touran’413 and Touran2012 does not appear to explicitly disclose parameters including criticality level and location of a standing wave.
However, Ellis teaches parameters including criticality level (Ellis pg. 5 col. 1 “The initial core loading is configured to produce criticality with a small amount of excess reactivity and ascension to full power output shortly after initial reactor startup. Excess reactivity monotonically increases because of breeding until a predetermined burnup is achieved in a selected number of fuel assemblies. The reactivity increase is compensated by control rods, which are gradually inserted into the core to maintain core criticality.” And pg. 7 col. 2 “In some TWR designs, the placement of control rods is used to shape and drive the burn wave. To simulate this in MCNPX an automated control process was implemented that distributes control according to some desired shape and in a way that automatically maintains criticality. The most realistic of these methods inserts a specified control material at a finite number of control rod positions specified in the problem definition.” And pg. 9 col. 1 “The TWR is designed to be as neutronically efficient as possible to permit operation at lower peak fluences and allow construction using presently available materials. One consequence of this neutronic efficiency is that it allows fuel criticality to be maintained over a much longer range of burnup and fluence.”) and location of a standing wave (Ellis pg. 4 col. 2 “This core provides a special class of TWR core design where the breed-burn wave does not move through fixed core material. Instead, a “standing” wave of breeding and burning is established by periodically moving core material in and out of the breed-burn region. This movement of fuel assemblies is referred to as “fuel shuffling” and will be described in more detail later.”).
Ishida, Popa, Touran’413, Touran2012 and Ellis analogous art because they are from the same field of endeavor of modeling nuclear reactors.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modeling method disclosed by Ishida in combination with Popa, Touran’413 and Touran2012 with the standing breed-burn wave and criticality level disclosed by Ellis.
One of ordinary skill in the art would have been motivated to make this modification in order to improve efficiency (Ellis pg. 9 col. 1).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ERIC JENSEN whose telephone number is (571)270-1666.  The examiner can normally be reached on Monday-Thursday 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.E.J./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147